 

Exhibit 10.1



 

SHARE EXCHANGE AGREEMENT

 

among

 

SINGAPORE EDEVELOPMENT LTD.,

 

GLOBAL BIOMEDICAL PTE LTD.,

 

DOCUMENT SECURITY SYSTEMS, INC.

 

and

 

DSS BIOHEALTH SECURITY INC.

 

dated as of

 

April __, 2020

 

 

 



 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1     ARTICLE II PURCHASE AND SALE 10 Section 2.01
Purchase and Sale. 10 Section 2.02 Purchase Price. 10 Section 2.03 Transactions
to be Effected at the Closing. 10 Section 2.04 Purchase Price Adjustment. 11
Section 2.05 Closing. 11 Section 2.06 Withholding Tax. 11     ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND SED 12 Section 3.01 Organization
and Authority of Seller. 12 Section 3.02 Organization, Authority and
Qualification of the Company and Subsidiaries. 12 Section 3.03 Capitalization.
12 Section 3.04 No Subsidiaries. 13 Section 3.05 No Conflicts; Consents. 13
Section 3.06 SED Stockholder Approval. 14 Section 3.07 Financial Statements;
Accounting. 14 Section 3.08 Undisclosed Liabilities. 14 Section 3.09 Absence of
Certain Changes, Events and Conditions. 15 Section 3.10 Material Contracts. 17
Section 3.11 Title to Assets; Real Property. 18 Section 3.12 Condition and
Sufficiency of Assets. 19 Section 3.13 Intellectual Property. 21 Section 3.14
Privacy and Data Security. 23 Section 3.15 Inventory. 23 Section 3.16 Accounts
Receivable. 23 Section 3.17 Customers and Suppliers. 23 Section 3.18 Insurance.
24 Section 3.19 Legal Proceedings; Governmental Orders. 24 Section 3.20
Compliance with Laws; Permits. 25 Section 3.21 Environmental Matters. 27 Section
3.22 Employment Matters. 27 Section 3.23 Benefit Matters. 27 Section 3.24 Taxes.
28 Section 3.25 Money Laundering Laws. 30 Section 3.26 Foreign Corrupt
Practices. 30 Section 3.27 No Disagreements with Accountants and Lawyers. 30
Section 3.28 Books and Records. 31 Section 3.29 Brokers. 31 Section 3.30
Investment Representations. 31 Section 3.31 Proxy Information. 33 Section 3.32
Full Disclosure. 33

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER AND DSS 33 Section 4.01
Organization and Authority. 33 Section 4.02 DSS Stockholder Approval. 34 Section
4.03 No Conflicts; Consents. 34 Section 4.04 Investment Purpose. 34 Section 4.05
Brokers. 34 Section 4.06 Legal Proceedings. 34 Section 4.07 DSS Shares. 35
Section 4.08 SEC Reports. 35 Section 4.09 Proxy Information. 35     ARTICLE V
COVENANTS 36 Section 5.01 Conduct of Business Prior to the Closing. 36 Section
5.02 Access to Information. 36 Section 5.03 No Solicitation of Other Bids. 37
Section 5.04 Notice of Certain Events. 37 Section 5.05 Confidentiality. 38
Section 5.06 Non-Competition; Non-Solicitation. 38 Section 5.07 Governmental
Approvals and Consents. 39 Section 5.08 Books and Records. 41 Section 5.09
Closing Conditions. 41 Section 5.10 DSS Stockholder Approval. 41 Section 5.11
DSS Proxy Statement. 42 Section 5.12 SED Stockholder Approval. 42 Section 5.13
SED Meeting Circular. 42 Section 5.14 Public Announcements. 43 Section 5.15
Further Assurances. 43     ARTICLE VI TAX MATTERS 43 Section 6.01 Tax Covenants.
43 Section 6.02 Termination of Existing Tax Sharing Agreements. 44 Section 6.03
Tax Indemnification. 44 Section 6.04 Straddle Period. 45 Section 6.05 Section
338(h)(10) Election. 45 Section 6.06 Contests. 45 Section 6.07 Cooperation and
Exchange of Information. 46 Section 6.08 Tax Treatment of Indemnification
Payments. 46 Section 6.09 Survival. 46 Section 6.10 Overlap. 46     ARTICLE VII
CONDITIONS TO CLOSING 46 Section 7.01 Conditions to Obligations of All Parties.
46 Section 7.02 Conditions to Obligations of Buyer. 47 Section 7.03 Conditions
to Obligations of Seller. 49

 

 ii 

   

 

ARTICLE VIII INDEMNIFICATION 50 Section 8.01 Survival. 50 Section 8.02
Indemnification by Seller. 50 Section 8.03 Indemnification by Buyer. 51 Section
8.04 Certain Limitations. 51 Section 8.05 Indemnification Procedures. 52 Section
8.06 Payments. 54 Section 8.07 Tax Treatment of Indemnification Payments. 54
Section 8.08 Effect of Investigation. 54 Section 8.09 Exclusive Remedies. 54    
ARTICLE IX TERMINATION 54 Section 9.01 Termination. 54 Section 9.02 Effect of
Termination. 55     ARTICLE X MISCELLANEOUS 56 Section 10.01 Expenses. 56
Section 10.02 Notices. 56 Section 10.03 Interpretation. 57 Section 10.04
Headings. 57 Section 10.05 Severability. 57 Section 10.06 Entire Agreement. 57
Section 10.07 Successors and Assigns. 57 Section 10.08 No Third-party
Beneficiaries. 57 Section 10.09 Amendment and Modification; Waiver. 57 Section
10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 58
Section 10.11 Specific Performance. 58 Section 10.12 Counterparts. 58

 

EXHIBITS

 

Exhibit A Form of Certificate of Designations

 

 iii 

   

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”), dated as of April __, 2020, is
entered into among Singapore eDevelopment Ltd., a Singapore corporation, company
no. 200916763W having its office at 7 Temasek Boulevard #29-01B, Suntec Tower
One, Singapore 038987 (“SED”), Global BioMedical Pte Ltd., a Singapore
corporation, company no. 201707501G having its office at 7 Temasek Boulevard
#29-01B, Suntec Tower One, Singapore 038987 (the “Seller”), Document Security
Systems, Inc., a New York corporation, having its office at 200 Canal View Blvd,
Suite 300, Rochester, NY 14623 (“DSS”) and DSS BioHealth Security Inc., a Nevada
corporation, having its office at 200 Canal View Blvd, Suite 300, Rochester, NY
14623 (the “Buyer”). Each of SED, Seller, DSS and Buyer is referred to herein as
a “Party” and they are referred to collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding shares of common stock,
par value $0.001 per share (the “Impact Shares”), of Impact BioMedical Inc., a
Nevada corporation, having its office at 4800 Montgomery Lane Suite 210
Bethesda, MD 20814 (the “Company”); and

 

WHEREAS, SED owns all of the issued and outstanding shares of Seller; and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Impact Shares, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE I
Definitions

 

The following terms have the meanings specified or referred to in this ARTICLE
I:

 

“Acquisition Proposal” has the meaning set forth in Section 5.03(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreed Value” has the meaning set forth in Section 2.02(a)

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 6.05(b).

 

 

 

 

“Ancillary Documents” means the Certificate of Designations.

 

“Annual Financial Statements” has the meaning set forth in Section 3.07(a).

 

“Balance Sheet” has the meaning set forth in Section 3.07(a).

 

“Balance Sheet Date” has the meaning set forth in Section 3.07(a).

 

“Basket” has the meaning set forth in Section 8.04(a).

 

“Benefit Plan” has the meaning set forth in Section 3.22(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York, are authorized or required by
Law to be closed for business.

 

“Business Privacy and Data Security Policies” means all of Seller’s past or
present, internal or public-facing policies, notices, and statements concerning
the privacy, security, or Processing of Personal Information in the conduct of
the Business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Buyer’s Accountants” means Freed Maxick CPAs, P.C.

 

“Cap” has the meaning set forth in Section 8.04(a).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Certificate of Designations” has the meaning set forth in Section 2.02(b)(ii).

 

“Closing” has the meaning set forth in Section 2.05.

 

“Closing Date” has the meaning set forth in Section 2.05.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in Section 3.03(a).

 

“Company” has the meaning set forth in the recitals.

 

“Company Group” means the Company and each Subsidiary.

 

“Company Intellectual Property” means all Intellectual Property that is owned by
the Company Group.

 

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers,
releases, permissions and other Contracts, whether written or oral, relating to
Intellectual Property to which a member of the Company Group is a party,
beneficiary or otherwise bound.

 

2

 

 

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance, registration or application by or with any Governmental
Authority or authorized private registrar in any jurisdiction, including issued
patents, registered trademarks, domain names and copyrights, and pending
applications for any of the foregoing.

 

“Company IT Systems” means all computer software, computer hardware, servers,
networks, platforms, peripherals, and similar or related items of automated,
computerized, or other information technology (IT) networks and systems
(including telecommunications networks and systems for voice, data and video)
owned, leased, licensed, or used (including through cloud-based or other
third-party service providers) by the Company Group.

 

“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise), assets or prospects of the Company Group
taken as a whole, or (b) the ability of Seller and SED to consummate the
transactions contemplated hereby on a timely basis.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, but excluding payables to any of the Company’s Affiliates, directors,
employees, officers or stockholders and any of their respective Affiliates,
deferred Tax liabilities, Transaction Expenses and the current portion of any
Indebtedness of the Company, determined in accordance with GAAP applied using
the same accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation
methodologies that were used in the preparation of the Annual Financial
Statements for the most recent fiscal year end as if such accounts were being
prepared and audited as of a fiscal year end.

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
SED and by Buyer and DSS concurrently with the execution and delivery of this
Agreement.

 

“Dollars or $” means the lawful currency of the United States of America.

 

“DSS” has the meaning set forth in the preamble.

 

“DSS Common Shares” has the meaning set forth in Section 2.02(b)(i).

 

“DSS Material Adverse Effect” means any event, occurrence, fact, condition or
change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise), assets or prospects of DSS and its
subsidiaries taken as a whole, or (b) the ability of Buyer and DSS to consummate
the transactions contemplated hereby on a timely basis.

 

“DSS Preferred Shares” has the meaning set forth in Section 2.02(b)(ii).

 

“DSS Proxy Filing Date” means the date on which DSS first files with the SEC the
preliminary DSS Proxy Statement.

 

3

 

 

“DSS Proxy Statement” means the notice of meeting and proxy statement, together
with any supplements and other disclosure documents related thereto, to be
drafted by DSS and its counsel and sent to holders of DSS common stock in
connection with the DSS Stockholders’ Meeting.

 

“DSS Shares” has the meaning set forth in Section 2.02(b)(ii).

 

“DSS Stockholders’ Meeting” means the meeting of the holders of DSS common stock
to consider and vote on the transactions contemplated by this Agreement, and any
postponement or adjournment thereof.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of any member of the Company
Group as of: (i) the date of this Agreement; and (ii) future years for which
allocations have been established and are in effect as of the date of this
Agreement.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

4

 

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“FDA” has the meaning set forth in Section 3.19(c)

 

“Financial Statements” has the meaning set forth in Section 3.07(a).

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Government Contracts” has the meaning set forth in Section 3.10(a)(viii).

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction, or any securities exchange on which the securities of the relevant
Party are listed or traded.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Health Care Laws” has the meaning set forth in Section 3.19(c).

 

“Impact Shares” has the meaning set forth in the recitals.

 

“Impact Value” has the meaning set forth in Section 7.02(c).

 

“Indebtedness” means, without duplication and with respect to the Company Group,
all (a) indebtedness for borrowed money; (b) obligations for the deferred
purchase price of property or services, (c) long or short-term obligations
evidenced by notes, bonds, debentures or other similar instruments; (d)
obligations under any interest rate, currency swap or other hedging agreement or
arrangement; (e) capital lease obligations; (f) reimbursement obligations under
any letter of credit, banker’s acceptance or similar credit transactions; (g)
guarantees made by a member of the Company Group on behalf of any third party in
respect of obligations of the kind referred to in the foregoing clauses (a)
through (f); and (h) any unpaid interest, prepayment penalties, premiums, costs
and fees that would arise or become due as a result of the prepayment of any of
the obligations referred to in the foregoing clauses (a) through (g).

 

5

 

 

“Indemnified Party” has the meaning set forth in Section 8.05.

 

“Indemnifying Party” has the meaning set forth in Section 8.05.

 

“Independent Accountant” has the meaning set forth in Section 6.01(c).

 

“Insurance Policies” has the meaning set forth in Section 3.17.

 

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media sites and pages, and all content and data
thereon or relating thereto, whether or not Copyrights; (e) mask works, and all
registrations, applications for registration, and renewals thereof; (f)
industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware, and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; (i) rights of
publicity; and (j) all other intellectual or industrial property and proprietary
rights.

 

“Interim Balance Sheet” has the meaning set forth in Section 3.07(a).

 

“Interim Balance Sheet Date” has the meaning set forth in Section 3.07(a).

 

“Interim Financial Statements” has the meaning set forth in Section 3.07(a).

 

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of SED, Seller or the Company, after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” has the meaning set forth in Section 3.08.

 

6

 

 

“Licensed Intellectual Property” means all Intellectual Property in which a
member of the Company Group holds any rights or interests granted by other
Persons, including Seller or any of its Affiliates.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except to
the extent actually awarded to a Governmental Authority or other third party.

 

“Material Contracts” has the meaning set forth in Section 3.10(a).

 

“Money Laundering Laws” has the meaning set forth in Section 3.24.

 

“Party” has the meaning set forth in the preamble.

 

“PCAOB” means the United States Public Company Accounting Oversight Board.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
consents, registrations, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.11(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Personal Information” means any information that identifies or, alone or in
combination with any other information, could reasonably be used to identify,
locate, or contact a natural Person, including name, street address, telephone
number, email address, identification number issued by a Governmental Authority,
credit card number, bank information, customer or account number, online
identifier, device identifier, IP address, browsing history, search history, or
other website, application, or online activity or usage data, location data,
biometric data, medical or health information, or any other information that is
considered “personally identifiable information,” “personal information,” or
“personal data” under applicable Law, and all data associated with any of the
foregoing that are or could reasonably be used to develop a profile or record of
the activities of a natural Person across multiple websites or online services,
to predict or infer the preferences, interests, or other characteristics of a
natural Person, or to target advertisements or other content to a natural
Person.

 

“Platform Agreements” has the meaning set forth in Section 3.12(h).

 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Post-Closing Taxes” means Taxes of the Company Group for any Post-Closing Tax
Period.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” means Taxes of the Company Group for any Pre-Closing Tax
Period.

 

7

 

 

“Privacy Laws” means all applicable Laws, Governmental Orders, and binding
guidance issued by any Governmental Authority concerning the privacy, security,
or Processing of Personal Information (including Laws of jurisdictions where
Personal Information was collected), including, as applicable, data breach
notification Laws, consumer protection Laws, Laws concerning requirements for
website and mobile application privacy policies and practices, Social Security
number protection Laws, data security Laws, and Laws concerning email, text
message, or telephone communications. Without limiting the foregoing, Privacy
Laws include: the Federal Trade Commission Act, the Telephone Consumer
Protection Act, the Telemarketing and Consumer Fraud and Abuse Prevention Act,
the Controlling the Assault of Non-Solicited Pornography and Marketing Act of
2003, the Children’s Online Privacy Protection Act, the California Consumer
Privacy Act of 2018, the Computer Fraud and Abuse Act, the Electronic
Communications Privacy Act, the Fair Credit Reporting Act, the Fair and Accurate
Credit Transaction Act, the Health Insurance Portability and Accountability Act
of 1996, as amended and supplemented by the Health Information Technology for
Economic and Clinical Health Act of the American Recovery and Reinvestment Act
of 2009, the Gramm-Leach-Bliley Act, the Family Educational Rights and Privacy
Act, the GDPR, and all other similar international, federal, state, provincial,
and local Laws.

 

“Processing” means any operation performed on Personal Information, including
the collection, creation, receipt, access, use, handling, compilation, analysis,
monitoring, maintenance, storage, transmission, transfer, protection,
disclosure, destruction, or disposal of Personal Information.

 

“Purchase Price” has the meaning set forth in Section 2.02.

 

“Real Property” means the real property owned, leased or subleased by the
Company Group, together with all buildings, structures and facilities located
thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Restricted Business” means biomedical sciences research and development for
licensing and distribution, in the areas of healthcare and consumer products.

 

“Restricted Period” has the meaning set forth in Section 5.06(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 4.08(a).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended

 

“SED” has the meaning set forth in the preamble.

 

“SED Meeting Circular” means the notice of meeting and circular, together with
any supplements and other disclosure documents related thereto, to be drafted by
SED and its counsel and sent to holders of SED stock in connection with the SED
Stockholders’ Meeting.

 

“SED Circular Filing Date” means the date on which SED first files with the
Singapore Exchange the SED Meeting Circular.

 

8

 

 

“SED Stockholders’ Meeting” means the extraordinary general meeting of the
holders of SED stock to consider and vote on the transactions contemplated by
this Agreement, and any postponement or adjournment thereof.

 

“Section 338(h)(10) Election” has the meaning set forth in Section 6.05(a).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

 

“Seller’s Accountants” means Turner, Stone & Company, LLP.

 

“Straddle Period” has the meaning set forth in Section 6.04.

 

“Subsidiary” has the meaning set forth in Section 3.04.

 

“Subsidiary Equity Interests” has the meaning set forth in Section 3.04.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

“Tax Claim” has the meaning set forth in Section 6.06.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Territory” means the United States of America and its Territories and
Possessions.

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

 

“Transaction Expenses” means all fees and expenses incurred by the Company,
Seller or SED at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and the Ancillary Documents, and the
performance and consummation of the transactions contemplated hereby and
thereby.

 

“Transfer” means, with respect to any DSS Share and the associated interest in
DSS, a transaction by which Seller assigns such DSS Share to another Person who
is or becomes a shareholder of DSS, and includes a sale, assignment, gift,
exchange or any other disposition by Law or otherwise, including any transfer
upon foreclosure of any pledge, encumbrance, hypothecation or mortgage.

 

“Union” has the meaning set forth in Section 3.09(t).

 

“Valuation Report” has the meaning set forth in Section 7.02(c).

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

9

 

 

ARTICLE II
Purchase and sale

 

Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, the Impact Shares, free and clear of all Encumbrances, for the
consideration specified in Section 2.02.

 

Section 2.02 Purchase Price.

 

(a) The aggregate purchase price for the Impact Shares shall be the equivalent
of $50,000,000.00 (the “Agreed Value”), payable as provided in paragraph (b)
below, and subject to adjustment pursuant to Section 2.04 below (the “Purchase
Price”). In the event that a Section 338(h)(10) election is made, the Parties
agree to allocate the Purchase Price for tax purposes as provided in Section
6.05(b).

 

(b) The Purchase Price shall be paid in the following form:

 

(i) 14,500,000 newly issued shares of the common stock, $0.02 par value per
share, of DSS (the “DSS Common Shares”), nominally valued at $3,132,000, or
$0.216 per share; and

 

(ii) 46,868 (as adjusted pursuant to Section 2.04(a) hereof, if applicable)
newly issued shares of a new series of perpetual convertible preferred stock of
DSS with a stated value of $46,868,000, or $1,000 per share, convertible into
shares of DSS common stock (the “DSS Preferred Shares”), having the
designations, preferences and rights set forth in the Certificate of
Designations in the form attached hereto as Exhibit A (the “Certificate of
Designations”). (The DSS Preferred Shares and the DSS Common Shares, and the
additional shares of DSS Common stock issued or issuable upon conversion of the
DSS Preferred Shares, are referred to as the “DSS Shares.”)

 

Section 2.03 Transactions to be Effected at the Closing.

 

(a) At the Closing, Buyer shall:

 

(i) deliver to Seller:

 

(A) a duly executed and authenticated certificate or certificates representing
the DSS Common Shares, free and clear of all Encumbrances, registered in the
name of the Seller;

 

(B) a duly executed and authenticated certificate or certificates representing
the DSS Preferred Shares, free and clear of all Encumbrances, registered in the
name of the Seller; and

 

10

 

 

(C) the Ancillary Documents and all other agreements, documents, instruments or
certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 7.03 of this Agreement.

 

(b) At the Closing, Seller shall deliver to Buyer:

 

(i) stock certificates evidencing the Impact Shares, free and clear of all
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, with all required stock transfer
tax stamps affixed thereto; and

 

(ii) the Ancillary Documents and all other agreements, documents, instruments or
certificates required to be delivered by Seller at or prior to the Closing
pursuant to Section 7.02 of this Agreement.

 

Section 2.04 Purchase Price Adjustment.

 

(a) Closing Adjustment. At the Closing, the Purchase Price shall be adjusted in
the following manner:

 

If the Impact Value is less than the Agreed Value, then the number of DSS
Preferred Shares to be delivered to the Seller at Closing shall be adjusted
downwards in accordance with the formula below.

 

Number of DSS Preferred Shares to be delivered to the Seller at Closing =
($46,868,000 – (Agreed Value – Impact Value))/0.216).

 

The number of DSS Common Shares to be delivered to the Seller at Closing will
not change.

 

(b) Indemnification Adjustment. At Buyer’s sole option, by notification in
writing to Seller, any amounts payable to Buyer or any Buyer Indemnified Party
under ARTICLE VI or ARTICLE VIII hereof may be satisfied, in whole or in part,
by reducing the aggregate and per share stated value of the DSS Preferred Shares
by a dollar amount equal to such amounts so payable, as further provided in the
Certificate of Designations.

 

Section 2.05 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Impact Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at 10:00 a.m., New York time, no later than
two Business Days after the last of the conditions to Closing set forth in
ARTICLE VII have been satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Closing Date), at the offices of Sichenzia
Ross Ference LLP, 1185 Avenue of the Americas, 37th Floor, New York, NY 10036,
or remotely by exchange of documents and signatures (or their electronic
counterparts), or at such other time or on such other date or at such other
place as Seller and Buyer may mutually agree upon in writing (the day on which
the Closing takes place being the “Closing Date”).

 

Section 2.06 Withholding Tax. Buyer and the Company shall be entitled to deduct
and withhold from the Purchase Price all Taxes that Buyer and the Company may be
required to deduct and withhold under any provision of Tax Law. All such
withheld amounts shall be treated as delivered to Seller hereunder.

 

11

 

 

ARTICLE III
Representations and warranties of seller AND SED

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules (which will be delivered to Buyer and DSS on or before the DSS Proxy
Filing Date and shall be attached to and become a part of this Agreement as of
the DSS Proxy Filing Date), each of SED and Seller, jointly and severally,
represents and warrants to each of Buyer and DSS that the statements contained
in this ARTICLE III will be true and correct as of the DSS Proxy Filing Date.

 

Section 3.01 Organization and Authority of Seller. Each of SED and Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of Singapore. Each of SED and Seller has full corporate power and authority to
enter into this Agreement and the Ancillary Documents to which Seller is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
each of SED and Seller of this Agreement and the Ancillary Documents to which it
is a party, the performance by each of SED and Seller of its obligations
hereunder and thereunder, and the consummation by each of SED and Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of SED or Seller, as the case may be.
This Agreement has been duly executed and delivered by each of SED and Seller,
and (assuming due authorization, execution and delivery by the other Parties
hereto) this Agreement constitutes a legal, valid and binding obligation of each
of SED and Seller enforceable against it in accordance with its terms. When each
other Ancillary Documents to which each of SED and Seller is a party has been
duly executed and delivered by it (assuming due authorization, execution and
delivery by each other Party thereto), such Ancillary Document will constitute a
legal and binding obligation of Seller enforceable against it in accordance with
its terms.

 

Section 3.02 Organization, Authority and Qualification of the Company and
Subsidiaries. The Company and each Subsidiary is a corporation, limited
liability company or other business entity duly organized, validly existing and
in good standing under the Laws of the state of is formation and has full
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its business as it has been
and is currently conducted. Section 3.02 of the Disclosure Schedules sets forth
each jurisdiction in which the Company and each Subsidiary is licensed or
qualified to do business, and the Company and each Subsidiary is duly licensed
or qualified to do business and is in good standing in each jurisdiction in
which the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or qualification necessary. The
execution and delivery by the Company of any Ancillary Document to which the
Company is a party, the performance by the Company of its obligations hereunder
and thereunder, and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of the Company. When each other Ancillary Document
to which the Company is or will be a party has been duly executed and delivered
by Seller (assuming due authorization, execution and delivery by each other
party thereto), such Ancillary Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with its terms.
All corporate actions to be taken by the Company in connection with this
Agreement and the Ancillary Documents will be duly authorized on or prior to the
Closing.

 

Section 3.03 Capitalization.

 

(a) The authorized capital stock of the Company consists of 100,000,000 shares
of common stock, par value $0.001 (“Common Stock”), of which 13,897,069 shares
are issued and outstanding and constitute the Impact Shares. All of the Impact
Shares have been duly authorized, are validly issued, fully paid and
non-assessable, and are owned of record and beneficially by Seller, free and
clear of all Encumbrances. Upon consummation of the transactions contemplated by
this Agreement, Buyer shall own all of the Impact Shares, free and clear of all
Encumbrances.

 

12

 

 

(b) All of the Impact Shares were issued in compliance with applicable Laws.
None of the Impact Shares were issued in violation of any agreement, arrangement
or commitment to which Seller or the Company is a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating Seller or
the Company to issue or sell any shares of capital stock of, or any other
interest in, the Company. The Company does not have outstanding or authorized
any stock appreciation, phantom stock, profit participation or similar rights.
There are no voting trusts, stockholder agreements, proxies or other agreements
or understandings in effect with respect to the voting or transfer of any of the
Impact Shares.

 

Section 3.04 Subsidiaries.

 

(a) Section 3.04 of the Disclosure Schedules lists each subsidiary of the
Company (each, a “Subsidiary”), indicating the type of legal entity, its
jurisdiction of formation and the number and type of shares or other equity or
ownership interests thereof held by the Company (the “Subsidiary Equity
Interests”). Except for the Subsidiaries listed in Section 3.04 of the
Disclosure Schedules, the Company does not own, directly or indirectly, any
capital stock or other equity securities of any corporation or have any direct
or indirect equity or ownership interest, including interests in partnerships,
limited liability companies and joint ventures, and is not a general or limited
partner in any partnership, a member of any limited liability company or a
co-venturer in any joint venture or other business enterprise.

 

(b) The Company owns, directly or indirectly through another Subsidiary,
beneficially and of record, all of the outstanding Subsidiary Equity Interests
of each Subsidiary, free and clear of all Encumbrances. All of the Subsidiary
Equity Interests have been duly authorized, are validly issued, fully paid and
non-assessable.

 

Section 3.05 No Conflicts; Consents. The execution, delivery and performance by
each of SED and Seller of this Agreement and the Ancillary Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of SED, Seller or any member of the
Company Group; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to SED, Seller or any
member of the Company Group; (c) except as set forth in Section 3.05 of the
Disclosure Schedules, require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which SED,
Seller or any member of the Company Group is a party or by which SED, Seller or
any member of the Company Group is bound or to which any of their respective
properties and assets are subject (including any Material Contract) or any
Permit affecting the properties, assets or business of any member of the Company
Group ; or (d) result in the creation or imposition of any Encumbrance other
than Permitted Encumbrances on any properties or assets of any member of the
Company Group. Except for the approvals, confirmations and/or waivers from the
Singapore Exchange Securities Trading Limited and/or Hong Leong Finance Limited
as set forth in, and except as otherwise set forth in, Section 3.05 of the
Disclosure Schedules, no consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to SED, Seller or any member of the Company Group in
connection with the execution and delivery of this Agreement and the Ancillary
Documents and the consummation of the transactions contemplated hereby and
thereby.

 

13

 

 

Section 3.06 SED Stockholder Approval. The approval by the holders of SED common
stock is the only vote of holders of any class of DSS capital stock necessary to
adopt and approve this Agreement and the transactions contemplated hereby. The
affirmative vote of Persons holding at least a majority of the issued and
outstanding shares of SED common stock as of the record date for the SED
Stockholders’ Meeting is the only vote of SED stockholders required to approve
this Agreement and the transactions contemplated hereby. SED’s board of
directors, by resolution duly adopted by the unanimous vote of the entire board
of directors at a meeting duly called and held, has (i) determined that this
Agreement and the transactions contemplated hereby are advisable and are in the
best interests of SED and its stockholders, (ii) authorized and approved this
Agreement and the transactions contemplated hereby, (iii) directed that the this
Agreement and the transactions contemplated hereby be submitted for
consideration at the SED Stockholders’ Meeting, and (iv) recommended that its
stockholders approve the this Agreement and the transactions contemplated
hereby.

 

Section 3.07 Financial Statements; Accounting.

 

(a) The unaudited consolidated financial statements of the Company and its
Subsidiaries consisting of the consolidated balance sheet as at December 31 in
each of the years 2019 and 2018 and the related consolidated statements of
income and retained earnings, stockholders’ equity and cash flow for the years
then ended, including the notes thereto (the “Annual Financial Statements”), and
unaudited consolidated financial statements consisting of the consolidated
balance sheet as at March 31, 2020, and the related consolidated statements of
income and retained earnings, stockholders’ equity and cash flow for the
three-month period then ended, including the notes thereto (the “Interim
Financial Statements” and together with the Annual Financial Statements, the
“Financial Statements”) have been delivered to Buyer. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject, in the case of the Interim Financial
Statements, to normal and recurring year-end adjustments (the effect of which
will not be materially adverse) and the absence of notes (that, if presented,
would not differ materially from those presented in the Annual Financial
Statements). The Financial Statements are based on the books and records of the
Company Group, and fairly present the financial condition of the Company Group
as of the respective dates they were prepared and the results of the operations
of the Company Group for the periods indicated. The consolidated balance sheet
of the Company Group as of December 31, 2019, is referred to herein as the
“Balance Sheet” and the date thereof as the “Balance Sheet Date” and the
consolidated balance sheet of the Company Group as of March 31, 2020, is
referred to herein as the “Interim Balance Sheet” and the date thereof as the
“Interim Balance Sheet Date”.

 

(b) The Company and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorizations, (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (c)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

Section 3.08 Undisclosed Liabilities. The Company Group has no liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) those which are adequately
reflected or reserved against in the Balance Sheet as of the Balance Sheet Date,
and (b) those which have been incurred in the ordinary course of business
consistent with past practice since the Balance Sheet Date and which are not,
individually or in the aggregate, material in amount.

 

14

 

 

Section 3.09 Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, there has not been, with respect to any member of the
Company Group, any:

 

(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect;

 

(b) amendment of the charter, by-laws or other organizational documents of the
Company;

 

(c) split, combination or reclassification of any shares of its capital stock;

 

(d) issuance, sale or other disposition of any of its capital stock, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock;

 

(e) declaration or payment of any dividends or distributions on or in respect of
any of its capital stock or redemption, purchase or acquisition of its capital
stock;

 

(f) material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(g) material change in its cash management practices and its policies, practices
and procedures with respect to collection of accounts receivable, establishment
of reserves for uncollectible accounts, accrual of accounts receivable,
inventory control, prepayment of expenses, payment of trade accounts payable,
accrual of other expenses, deferral of revenue and acceptance of customer
deposits;

 

(h) entry into any Contract that would constitute a Material Contract;

 

(i) incurrence, assumption or guarantee of any indebtedness for borrowed money
except unsecured current obligations and Liabilities incurred in the ordinary
course of business consistent with past practice;

 

(j) transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Balance Sheet or cancellation of any debts or entitlements;

 

(k) transfer or assignment of or grant of any license or sublicense under or
with respect to any Company Intellectual Property or Company IP Agreements;

 

(l) abandonment or lapse of or failure to maintain in full force and effect any
Company IP Registration, or failure to take or maintain reasonable measures to
protect the confidentiality or value of any Trade Secrets included in the
Company Intellectual Property;

 

15

 

 

(m) material damage, destruction or loss (whether or not covered by insurance)
to its property;

 

(n) any capital investment in, or any loan to, any other Person;

 

(o) acceleration, termination, material modification to or cancellation of any
material Contract (including, but not limited to, any Material Contract) to
which any member of the Company Group is a party or by which it is bound;

 

(p) any material capital expenditures;

 

(q) imposition of any Encumbrance upon any of any member of the Company Group’s
properties, capital stock or assets, tangible or intangible;

 

(r) (i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of its current or former employees, officers, directors, independent contractors
or consultants, other than as provided for in any written agreements or required
by applicable Law, (ii) change in the terms of employment for any employee or
any termination of any employees for which the aggregate costs and expenses
exceed $50,000, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, director,
independent contractor or consultant;

 

(s) hiring or promoting any person except to fill a vacancy in the ordinary
course of business;

 

(t) adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant, (ii) Benefit Plan or (iii)
collective bargaining or other agreement with a a union, works council or labor
organization (collectively, “Union”), in each case whether written or oral;

 

(u) any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its stockholders or current or former directors,
officers and employees;

 

(v) entry into a new line of business or abandonment or discontinuance of
existing lines of business;

 

(w) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

 

(x) purchase, lease or other acquisition of the right to own, use or lease any
property or assets for an amount in excess of $10,000, individually (in the case
of a lease, per annum) or $100,000 in the aggregate (in the case of a lease, for
the entire term of the lease, not including any option term), except for
purchases of inventory or supplies in the ordinary course of business consistent
with past practice;

 

(y) acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets or stock of, or by any other manner, any business or any
Person or any division thereof;

 

16

 

 

(z) action by any member of the Company Group to make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the Tax liability or reducing any Tax asset of
Buyer in respect of any Post-Closing Tax Period; or

 

(aa) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

Section 3.10 Material Contracts.

 

(a) Section 3.10(a) of the Disclosure Schedules lists each of the following
Contracts of any member of the Company Group (such Contracts, together with all
Contracts concerning the occupancy, management or operation of any Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Section 3.11(b) of the Disclosure Schedules and all Company IP
Agreements set forth in Section 3.12(b) of the Disclosure Schedules, being
“Material Contracts”):

 

(i) each Contract involving aggregate consideration in excess of $100,000 and
which, in each case, cannot be cancelled by the member of the Company Group
without penalty or without more than 90 days’ notice;

 

(ii) all Contracts that require any member of the Company Group to purchase its
total requirements of any product or service from a third party or that contain
“take or pay” provisions;

 

(iii) all Contracts that provide for the indemnification by any member of the
Company Group of any Person or the assumption of any Tax, environmental or other
Liability of any Person;

 

(iv) all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v) all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts to which any member of the Company Group is a party;

 

(vi) all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) to which any member of the Company Group
is a party and which are not cancellable without material penalty or without
more than 90 days’ notice;

 

(vii) except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including, without limitation, guarantees) of any member of the
Company Group;

 

(viii) all Contracts with any Governmental Authority to which any member of the
Company Group is a party (“Government Contracts”);

 

17

 

 

(ix) all Contracts that limit or purport to limit the ability of any member of
the Company Group to compete in any line of business or with any Person or in
any geographic area or during any period of time;

 

(x) any Contracts to which any member of the Company Group is a party that
provide for any joint venture, partnership or similar arrangement by any member
of the Company Group;

 

(xi) all Contracts between or among any member of the Company Group on the one
hand and Seller or any Affiliate of Seller (other than any member of the Company
Group) on the other hand;

 

(xii) all collective bargaining agreements or Contracts with any Union to which
any member of the Company Group is a party; and

 

(xiii) any other Contract that is material to the Company Group and not
previously disclosed pursuant to this Section 3.10.

 

(b) Each Material Contract is valid and binding on the Company Group member
party thereto in accordance with its terms and is in full force and effect. None
of the Company Group member or, to Seller’s Knowledge, any other party thereto
is in breach of or default under (or is alleged to be in breach of or default
under), or has provided or received any notice of any intention to terminate,
any Material Contract. No event or circumstance has occurred that, with notice
or lapse of time or both, would constitute an event of default under any
Material Contract or result in a termination thereof or would cause or permit
the acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to Buyer.

 

Section 3.11 Title to Assets; Real Property.

 

(a) No member of the Company Group owns or has owned any Real Property. Each
member of the Company Group has good and valid title to, or a valid leasehold
interest in, all Real Property and personal property and other assets reflected
in the Annual Financial Statements or acquired after the Balance Sheet Date,
other than properties and assets sold or otherwise disposed of in the ordinary
course of business consistent with past practice since the Balance Sheet Date.
All such properties and assets (including leasehold interests) are free and
clear of Encumbrances except for the following (collectively referred to as
“Permitted Encumbrances”):

 

(i) those items set forth in Section 3.11(a) of the Disclosure Schedules;

 

(ii) liens for Taxes not yet due and payable;

 

(iii) mechanics, carriers’, workmen’s, repairmen’s or other like liens arising
or incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of the Company Group;

 

(iv) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the business of the Company Group; or

 

18

 

 

(v) liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the business of the Company Group.

 

(b) Section 3.11(b) of the Disclosure Schedules lists (i) the street address of
each parcel of Real Property; (ii) if such property is leased or subleased by
any member of the Company Group, the landlord under the lease, the rental amount
currently being paid, and the expiration of the term of such lease or sublease
for each leased or subleased property; and (iii) the current use of such
property. With respect to leased Real Property, Seller has delivered or made
available to Buyer true, complete and correct copies of any leases affecting the
Real Property. The Company is not a sublessor or grantor under any sublease or
other instrument granting to any other Person any right to the possession,
lease, occupancy or enjoyment of any leased Real Property. The use and operation
of the Real Property in the conduct of any member of the Company Group’s
business do not violate in any material respect any Law, covenant, condition,
restriction, easement, license, permit or agreement. No material improvements
constituting a part of the Real Property encroach on real property owned or
leased by a Person other than any member of the Company Group. There are no
Actions pending nor, to the Seller’s Knowledge, threatened against or affecting
the Real Property or any portion thereof or interest therein in the nature or in
lieu of condemnation or eminent domain proceedings.

 

(c) Condition and Sufficiency of Assets. Except as set forth in Section 3.11(c)
of the Disclosure Schedules, the buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property of each member of the Company Group are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, plants, structures, furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property is
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property currently owned or leased by each member of the
Company Group, together with all other properties and assets of such entity, are
sufficient for the continued conduct of its business after the Closing in
substantially the same manner as conducted prior to the Closing and constitute
all of the rights, property and assets necessary to conduct its business as
currently conducted.

 

Section 3.12 Intellectual Property.

 

(a) Section 3.12(a) of the Disclosure Schedules contains a correct, current, and
complete list of: (i) all Company IP Registrations, specifying as to each, as
applicable: the title, mark, or design; the record owner and inventor(s), if
any; the jurisdiction by or in which it has been issued, registered, or filed;
the patent, registration, or application serial number; the issue, registration,
or filing date; and the current status; (ii) all unregistered Trademarks
included in the Company Intellectual Property; (iii) all proprietary Software of
any member of the Company Group; and (iv) all other Company Intellectual
Property used or held for us] in any member of the Company Group’s business as
currently conducted and as proposed to be conducted.

 

19

 

 

(b) Section 3.12(b) of the Disclosure Schedules contains a correct, current, and
complete list of all Company IP Agreements, specifying for each the date, title,
and parties thereto, and separately identifying the Company IP Agreements: (i)
under which any member of the Company Group is a licensor or otherwise grants to
any Person any right or interest relating to any Company Intellectual Property;
(ii) under which any member of the Company Group is a licensee or otherwise
granted any right or interest relating to the Intellectual Property of any
Person; and (iii) which otherwise relate to any member of the Company Group’s
ownership or use of Intellectual Property, in each case identifying the
Intellectual Property covered by such Company IP Agreement. Seller has provided
Buyer with true and complete copies (or in the case of any oral agreements, a
complete and correct written description) of all Company IP Agreements,
including all modifications, amendments and supplements thereto and waivers
thereunder. Each Company IP Agreement is valid and binding on the member of the
Company Group party thereto in accordance with its terms and is in full force
and effect. Neither the member of the Company Group party thereto nor any other
party thereto is, or is alleged to be, in breach of or default under, or has
provided or received any notice of breach of, default under, or intention to
terminate (including by non-renewal), any Company IP Agreement.

 

(c) Except as set forth in Section 3.12(c) of the Disclosure Schedules, the
specified the member of the Company Group is the sole and exclusive legal and
beneficial, and with respect to the Company IP Registrations, record, owner of
all right, title, and interest in and to the Company Intellectual Property, and
has the valid and enforceable right to use all other Intellectual Property used
or held for use in or necessary for the conduct of its business as currently
conducted and as proposed to be conducted, in each case, free and clear of
Encumbrances other than Permitted Encumbrances. Each member of the Company Group
has entered into binding, valid and enforceable, written Contracts with each of
its current and former employees and independent contractors whereby such
employee or independent contractor (i) acknowledges a member of the Company
Group’s exclusive ownership of all Intellectual Property invented, created, or
developed by such employee or independent contractor within the scope of his or
her employment or engagement with the Company; (ii) grants to a member of the
Company Group a present, irrevocable assignment of any ownership interest such
employee or independent contractor may have in or to such Intellectual Property;
and (iii) irrevocably waives any right or interest, including any moral rights,
regarding any such Intellectual Property, to the extent permitted by applicable
Law. Seller has provided Buyer with true and complete copies of all such
Contracts. All assignments and other instruments necessary to establish, record,
and perfect a member of the Company Group’s ownership interest in the Company IP
Registrations have been validly executed, delivered, and filed with the relevant
Governmental Authorities and authorized registrars.

 

(d) Neither the execution, delivery or performance of this Agreement, nor the
consummation of the transactions contemplated hereunder, will result in the loss
or impairment of, or require the consent of any other Person in respect of, any
member of the Company Group’s right to own or use any Company Intellectual
Property or Licensed Intellectual Property.

 

(e) All of the Company Intellectual Property and Licensed Intellectual Property
is valid and enforceable, and all Company IP Registrations are subsisting and in
full force and effect. The Company has taken all necessary steps to maintain and
enforce the Company Intellectual Property and Licensed Intellectual Property and
to preserve the confidentiality of all Trade Secrets included in the Company
Intellectual Property, including by requiring all Persons having access thereto
to execute binding, written non-disclosure agreements. All required filings and
fees related to the Company IP Registrations have been timely submitted with and
paid to the relevant Governmental Authorities and authorized registrars. Seller
has provided Buyer with true and complete copies of all file histories,
documents, certificates, office actions, correspondence, assignments, and other
instruments relating to the Company IP Registrations.

 

(f) The conduct of any member of the Company Group’s business as currently and
formerly conducted and as proposed to be conducted, including the use of the
Company Intellectual Property and Licensed Intellectual Property in connection
therewith, and the products, processes and services of any member of the Company
Group have not infringed, misappropriated or otherwise violated, and will not
infringe, misappropriate or otherwise violate, the Intellectual Property or
other rights of any Person. No Person has infringed, misappropriated or
otherwise violated any Company Intellectual Property or Licensed Intellectual
Property.

 

20

 

 

(g) There are no Actions (including any opposition, cancellation, revocation,
review, or other proceeding), whether settled, pending, or threatened (including
in the form of offers to obtain a license): (i) alleging any infringement,
misappropriation, or other violation by any member of the Company Group of the
Intellectual Property of any Person; (ii) challenging the validity,
enforceability, registrability, patentability, or ownership of any Company
Intellectual Property or Licensed Intellectual Property or any member of the
Company Group’s right, title, or interest in or to any Company Intellectual
Property or Licensed Intellectual Property; or (iii) by any member of the
Company Group or by the owner of any Licensed Intellectual Property alleging any
infringement, misappropriation, or other violation by any Person of the Company
Intellectual Property or such Licensed Intellectual Property. Neither Seller nor
any member of the Company Group is aware of any facts or circumstances that
could reasonably be expected to give rise to any such Action. The Company is not
subject to any outstanding or prospective Governmental Order (including any
motion or petition therefor) that does or could reasonably be expected to
restrict or impair the use of any Company Intellectual Property or Licensed
Intellectual Property.

 

(h) Section 3.12(h) of the Disclosure Schedules contains a correct, current, and
complete list of all social media accounts used in any member of the Company
Group’s business. The Company has complied with all terms of use, terms of
service, and other Contracts and all associated policies and guidelines relating
to its use of any social media platforms, sites, or services (collectively,
“Platform Agreements”). There are no Actions, whether settled, pending, or
threatened, alleging any (A) breach or other violation of any Platform Agreement
by any member of the Company Group; or (B) defamation, violation of publicity
rights of any Person, or any other violation by any member of the Company Group
in connection with its use of social media.

 

(i) All Company IT Systems are in good working condition and are sufficient for
the operation of each member of the Company Group’s business as currently
conducted and as proposed to be conducted, except where any such failure would
not have a Company Material Adverse Effect. In the past three (3) years, there
has been no (A) malfunction, failure, continued substandard performance or other
impairment of the Company IT Systems that has had or would have a Company
Material Adverse Effect, or (B) denial-of-service, or other cyber incident,
including any cyberattack of the Company IT Systems. Each member of the Company
Group has taken all commercially reasonable steps to safeguard the
confidentiality, availability, security, and integrity of its Company IT
Systems, including implementing and maintaining appropriate backup, disaster
recovery, and Software and hardware support arrangements.

 

Section 3.13 Privacy and Data Security.

 

(a) The Company, and, to Seller’s Knowledge, all vendors, processors, or other
third parties acting for or on behalf of the company in connection with the
Processing of Personal Information or that otherwise have been authorized to
have access to Personal Information in the possession or control of any member
of the Company Group, comply and at all times in the past three (3) years have
complied, with all of the following in the conduct of the Business: (A) Privacy
Laws; (B) rules of self-regulatory organizations, including the Payment Card
Industry Data Security Standard; (C) industry standards, guidelines, and best
practices, including the National Institute of Standards and Technology (NIST)
Cybersecurity Framework; (D) the Business Privacy and Data Security Policies;
and (E) all obligations or restrictions concerning the privacy, security, or
Processing of Personal Information under any Contract to which any member of the
Company Group is a party or otherwise bound as of the date hereof.

 

21

 

 

(b) The execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not: (A)
conflict with or result in a violation or breach of any Privacy Laws or Business
Privacy and Data Security Policies (as currently existing or as existing at any
time during which any Personal Information was collected or Processed by or for
any member of the Company Group in the conduct of its business); or (B) require
the consent of or notice to any Person concerning such Person’s Personal
Information.

 

(c) The Company has posted to each of its websites and published or otherwise
made available in connection with each of its business products a Business
Privacy and Data Security Policy. No disclosure or representation made or
contained in any Business Privacy and Data Security Policy has been inaccurate,
misleading, deceptive, or in violation of any Privacy Laws (including by
containing any material omission), and each member of the Company Group’s
practices with respect to the Processing of Personal Information in the Business
conform, and at all times in the past three (3) years have conformed, to the
Business Privacy and Data Security Policies that govern the use of such Personal
Information. Seller has delivered or made available to Buyer true, complete, and
correct copies of all Business Privacy and Data Security Policies that are
currently or in the past three (3) years were in effect.

 

(d) In the past three (3) years, (A) to Seller’s Knowledge, no Personal
Information in the possession or control of any member of the Company Group, or
held or Processed by any vendor, processor, or other third party for or on
behalf of any member of the Company Group, in the conduct of the Business has
been subject to any data or security breach or unauthorized access, disclosure,
use, loss, denial or loss of use, alteration, destruction, compromise, or
Processing (a “Security Incident”), and (B) no member of the Company Group has
notified and, to Seller’s Knowledge, there have been no facts or circumstances
that would require any member of the Company Group to notify, any Governmental
Authority or other Person of any Security Incident in the conduct of the
Business.

 

(e) In the past three (3) years, no member of the Company Group has received any
notice, request, claim, complaint, correspondence, or other communication in
writing from any Governmental Authority or other Person, and to Seller’s
Knowledge there has not been any audit, investigation, enforcement action
(including any fines or other sanctions), or other Action relating to, any
actual, alleged, or suspected Security Incident or violation of any Privacy Law
involving Personal Information in the possession or control of any member of the
Company Group, or held or Processed by any vendor, processor, or other third
party for or on behalf of any member of the Company Group, in the conduct of the
Business.

 

(f) In the conduct of the Business, each member of the Company Group has at all
times in the past three (3) years implemented and maintained, and required all
vendors, processors, and other third parties that Process any Personal
Information for or on behalf of any member of the Company Group to implement and
maintain, all security measures, plans, procedures, controls, and programs,
including written information security programs, to (A) identify and address
internal and external risks to the privacy and security of Personal Information
in their possession or control; (B) implement, monitor, and improve adequate and
effective administrative, technical, and physical safeguards to protect such
Personal Information and the operation, integrity, and security of its software,
systems, applications, and websites involved in the Processing of Personal
Information; and (C) provide notification in compliance with applicable Privacy
Laws in the case of any Security Incident.

 

22

 

 

(g) In the past three (3) years, the Company Group has /at least annually
performed a security risk assessment and a privacy impact assessment and
obtained an independent vulnerability assessment performed by a recognized
third-party audit firm. Each member of the Company Group has used reasonable
efforts to address and remediate all threats and deficiencies identified in each
such assessment. Section 3.13(g) of the Disclosure Schedules sets forth a
complete and accurate list of each such internal and external assessment.

 

Section 3.14 Inventory. No member the Company Group holds any inventory (whether
raw materials, work-in-process or finished goods).

 

Section 3.15 Accounts Receivable. No member the Company Group has any accounts
receivable.

 

Section 3.16 Customers and Suppliers.

 

(a) No member the Company Group has any customer for goods or services.

 

(b) Except with respect to any Material Contract set forth in Section 3.10(a) of
the Disclosure Schedules, no member the Company Group has paid consideration to
any supplier for goods or services rendered in an amount greater than or equal
to $100,000 for each of the two most recent fiscal year.

 

Section 3.17 Insurance. Section 3.17 of the Disclosure Schedules sets forth a
true and complete list of all current policies or binders of fire, liability,
product liability, umbrella liability, real and personal property, workers’
compensation, vehicular, directors’ and officers’ liability, fiduciary liability
and other casualty and property insurance maintained by Seller or its Affiliates
(including any member of the Company Group) and relating to the assets,
business, operations, employees, officers and directors of any member of the
Company Group (collectively, the “Insurance Policies”) and true and complete
copies of such Insurance Policies have been made available to Buyer. Such
Insurance Policies are in full force and effect and shall remain in full force
and effect following the consummation of the transactions contemplated by this
Agreement. Neither the Seller nor any of its Affiliates (including any member of
the Company Group) has received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. The Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of any member of the Company Group. All such Insurance
Policies (a) are valid and binding in accordance with their terms; (b) are
provided by carriers who are financially solvent; and (c) have not been subject
to any lapse in coverage. Except as set forth on Section 3.17 of the Disclosure
Schedules, there are no claims related to the business of any member of the
Company Group pending under any such Insurance Policies as to which coverage has
been questioned, denied or disputed or in respect of which there is an
outstanding reservation of rights. None of Seller or any of its Affiliates
(including any member of the Company Group) is in default under, or has
otherwise failed to comply with, in any material respect, any provision
contained in any such Insurance Policy. The Insurance Policies are of the type
and in the amounts customarily carried by Persons conducting a business similar
to the applicable member of the Company Group and are sufficient for compliance
with all applicable Laws and Contracts to which the applicable member of the
Company Group is a party or by which it is bound.

 

23

 

 

Section 3.18 Legal Proceedings; Governmental Orders.

 

(a) Except as set forth in Section 3.18(a) of the Disclosure Schedules, there
are no Actions pending or, to Seller’s Knowledge, threatened (a) against or by
any member of the Company Group affecting any of its properties or assets (or by
or against Seller or any Affiliate thereof and relating to any member of the
Company Group); or (b) against or by any member of the Company Group, Seller or
any Affiliate of Seller that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(b) Except as set forth in Section 3.18(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against or affecting any member of the Company Group or any of its
properties or assets. The Company is in compliance with the terms of each
Governmental Order set forth in Section 3.18(b) of the Disclosure Schedules. No
event has occurred or circumstances exist that may constitute or result in (with
or without notice or lapse of time) a violation of any such Governmental Order.

 

Section 3.19 Compliance with Laws; Permits.

 

(a) Except as set forth in Section 3.19(a) of the Disclosure Schedules, each
member of the Company Group has complied, and is now complying, with all Laws
applicable to it or its business, properties or assets.

 

(b) All Permits required for each member of the Company Group to conduct its
business have been obtained by it and are valid and in full force and effect.
All fees and charges with respect to such Permits as of the date hereof have
been paid in full. Section 3.19(b) of the Disclosure Schedules lists all current
Permits issued to any member of the Company Group, including the names of the
Permits and their respective dates of issuance and expiration. No event has
occurred that, with or without notice or lapse of time or both, would reasonably
be expected to result in the revocation, suspension, lapse or limitation of any
Permit set forth in Section 3.19(b) of the Disclosure Schedules.

 

(c) Without limiting the foregoing, each member of the Company Group holds, and
is operating in compliance with, all Permits and orders of the U.S. Food and
Drug Administration (the “FDA”), its foreign counterparts. Each member of the
Company Group is in compliance with all applicable federal, state, local and
foreign laws, regulations, orders and decrees applicable to the manufacture,
distribution, import and export of regulated products and component parts and
ingredients, except as would not reasonably be expected to have a Company
Material Adverse Effect. No member of the Company Group has received any FDA
Form 483, warning letter, untitled letter or other correspondence or written
notice from any Governmental Authority, alleging or asserting noncompliance with
the U.S. Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.) or comparable
foreign laws. No member of the Company Group has been notified, either orally or
in writing, by any Governmental Authority that a clinical study has been put on
hold or may be put on hold. Each member of the Company Group, and to the
Seller’s Knowledge, each of their respective directors, officers, employees and
agents, is and has been in material compliance with applicable health care laws,
including, to the extent applicable, without limitation, the U.S. Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.), the U.S. Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), the U.S. Health Insurance Portability and Accountability
Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the U.S. Health
Information Technology for Economic and Clinical Health Act of 2009 (42 U.S.C. §
17921 et seq.), and the regulations promulgated pursuant to such laws, and
comparable state laws and foreign laws (collectively, “Health Care Laws”),
except, in each case, as would not reasonably be expected to have a Company
Material Adverse Effect. No member of the Company Group has received written
notice of any ongoing claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in material
violation of any Health Care Laws or any Permits. Each member of the Company
Group has filed, obtained, maintained or submitted all reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments thereto as required by any Health Care Laws or any Permits and all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission), except where any of the foregoing would not be reasonably expected
to have a Company Material Adverse Effect. No member of the Company Group has,
either voluntarily or involuntarily, initiated, conducted, or issued or caused
to be initiated, conducted or issued, any other notice or action relating to any
alleged product defect or violation and, to the Seller’s knowledge, no third
party has initiated or conducted any such notice or action relating to any
member of the Company Group’s products in development.

 

24

 

 

(d) No member of the Company Group is a party to any corporate integrity
agreement, deferred prosecution agreement, monitoring agreement, consent decree,
settlement order, or similar agreements, or has any reporting obligations
pursuant to any such agreement, plan or correction or other remedial measure
entered into with any Governmental Authority.

 

Section 3.20 Environmental Matters.

 

(a) The Company is currently and has been in compliance with all Environmental
Laws and has not, and the Seller has not, received from any Person any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.

 

(b) The Company has obtained and is in material compliance with all
Environmental Permits (each of which is disclosed in Section 3.20(b) of the
Disclosure Schedules) necessary for the ownership, lease, operation or use of
the business or assets of any member of the Company Group and all such
Environmental Permits are in full force and effect and shall be maintained in
full force and effect by Seller through the Closing Date in accordance with
Environmental Law, and neither Seller nor any member of the Company Group is
aware of any condition, event or circumstance that might prevent or impede,
after the Closing Date, the ownership, lease, operation or use of the business
or assets of any member of the Company Group as currently carried out. With
respect to any such Environmental Permits, Seller has undertaken, or will
undertake prior to the Closing Date, all measures necessary to facilitate
transferability of the same, and neither any member of the Company Group nor the
Seller is aware of any condition, event or circumstance that might prevent or
impede the transferability of the same, nor have they received any Environmental
Notice or written communication regarding any material adverse change in the
status or terms and conditions of the same.

 

(c) No real property currently or formerly owned, operated or leased by any
member of the Company Group is listed on, or has been proposed for listing on,
the National Priorities List (or CERCLIS) under CERCLA, or any similar state
list.

 

(d) There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the business or assets of any member of the
Company Group or any real property currently or formerly owned, operated or
leased by any member of the Company Group, and neither any member of the Company
Group nor Seller has received an Environmental Notice that any real property
currently or formerly owned, operated or leased in connection with the business
of any member of the Company Group (including soils, groundwater, surface water,
buildings and other structure located on any such real property) has been
contaminated with any Hazardous Material which could reasonably be expected to
result in an Environmental Claim against, or a violation of Environmental Law or
term of any Environmental Permit by, Seller or any member of the Company Group.

 

25

 

 

(e) Section 3.20(e) of the Disclosure Schedules contains a complete and accurate
list of all active or abandoned aboveground or underground storage tanks owned
or operated by any member of the Company Group.

 

(f) Section 3.20(f) of the Disclosure Schedules contains a complete and accurate
list of all off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by any member of the Company Group or Seller and
any predecessors as to which any member of the Company Group or Seller may
retain liability, and none of these facilities or locations has been placed or
proposed for placement on the National Priorities List (or CERCLIS) under
CERCLA, or any similar state list, and neither Seller nor any member of the
Company Group has received any Environmental Notice regarding potential
liabilities with respect to such off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used by any member of the Company
Group or Seller.

 

(g) Neither Seller nor any member of the Company Group has retained or assumed,
by contract or operation of Law, any liabilities or obligations of third parties
under Environmental Law.

 

(h) Seller has provided or otherwise made available to Buyer and listed in
Section 3.20(h) of the Disclosure Schedules: (i) any and all environmental
reports, studies, audits, records, sampling data, site assessments, risk
assessments, economic models and other similar documents with respect to the
business or assets of any member of the Company Group or any currently or
formerly owned, operated or leased real property which are in the possession or
control of the Seller or Company related to compliance with Environmental Laws,
Environmental Claims or an Environmental Notice or the Release of Hazardous
Materials; and (ii) any and all material documents concerning planned or
anticipated capital expenditures required to reduce, offset, limit or otherwise
control pollution and/or emissions, manage waste or otherwise ensure compliance
with current or future Environmental Laws (including, without limitation, costs
of remediation, pollution control equipment and operational changes).

 

(i) Neither the Seller nor any member of the Company Group is aware of or
reasonably anticipates, as of the Closing Date, any condition, event or
circumstance concerning the Release or regulation of Hazardous Materials that
might, after the Closing Date, prevent, impede or materially increase the costs
associated with the ownership, lease, operation, performance or use of the
business or assets of any member of the Company Group as currently carried out.

 

(j) Seller owns and controls all Environmental Attributes (a complete and
accurate list of which is set forth in Section 3.20(j) of the Disclosure
Schedules) and has not entered into any contract or pledge to transfer, lease,
license, guarantee, sell, mortgage, pledge or otherwise dispose of or encumber
any Environmental Attributes as of the date hereof. Neither Seller nor any
member of the Company Group is aware of any condition, event or circumstance
that might prevent, impede or materially increase the costs associated with the
transfer (if required) to Buyer of any Environmental Attributes after the
Closing Date.

 

26

 

 

Section 3.21 Employment Matters.

 

(a) No member of the Company Group currently has or ever has had any employees.

 

(b) Section 3.21(a) of the Disclosure Schedules contains a list of all persons
who are independent contractors or consultants of each member of the Company
Group as of the date hereof, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full-time or
part-time); (iii) retention date; (iv) current annual base compensation rate or
contract fee; (v) commission, bonus or other incentive-based compensation; and
(vi) a description of the fringe benefits provided to each such individual as of
the date hereof. Except as set forth in Section 3.21(a) of the Disclosure
Schedules, as of the date hereof, all compensation, including wages,
commissions, bonuses, fees and other compensation, payable to all independent
contractors or consultants of any member of the Company Group for services
performed on or prior to the date hereof have been paid in full (or accrued in
full on the Interim Balance Sheet) and there are no outstanding agreements,
understandings or commitments of any member of the Company Group with respect to
any compensation, commissions, bonuses or fees.

 

(c) No member of the Company Group is, or has ever been, a party to, bound by,
or negotiating any collective bargaining agreement or other Contract with a
union, works council or labor organization (collectively, “Union”), and there is
not, and has never been, any Union representing or purporting to represent any
employee of any member of the Company Group.

 

(d) The Company is and has been in compliance with all applicable Laws
pertaining to consultants and independent contractors of any member of the
Company Group, including all Laws relating to labor relations, equal
opportunities, fair practices, discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination,
working conditions, meal and break periods, privacy, health and safety, workers’
compensation, leaves of absence, paid sick leave and unemployment insurance. All
individuals characterized and treated by any member of the Company Group as
independent contractors or consultants are properly treated as independent
contractors under all applicable Laws. There are no Actions against any member
of the Company Group pending, or to the Seller’s Knowledge, threatened to be
brought or filed, by or with any Governmental Authority or arbitrator in
connection with the employment of any current or former consultant or
independent contractor of any member of the Company Group, including, without
limitation, any charge, investigation or claim relating to the Laws referred to
in the first sentence of this paragraph or any other employment related matter
arising under applicable Laws.

 

Section 3.22 Benefit Matters.

 

(a) Neither Seller or any of its Affiliates nor any member of the Company Group
currently has or ever maintained, sponsored, contributed to, or required to be
contributed to, for the benefit of any current or former employee, officer,
director, retiree, independent contractor or consultant of any member of the
Company Group or any spouse or dependent of such individual pension, benefit,
retirement, compensation, employment, consulting, profit-sharing, deferred
compensation, incentive, bonus, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off
(PTO), medical, vision, dental, disability, welfare, Code Section 125 cafeteria,
fringe benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, (each, a “Benefit Plan”), nor is there any Benefit Plan
under which any member of the Company Group or any of its ERISA Affiliates has
or may have any Liability, or with respect to which Buyer or any of its
Affiliates would reasonably be expected to have any Liability, contingent or
otherwise.

 

27

 

 

(b) Except as set forth in Section 3.22(b) of the Disclosure Schedules, neither
the execution of this Agreement nor any of the transactions contemplated by this
Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former director, officer,
independent contractor or consultant of any member of the Company Group to
severance pay or any other payment; (ii) accelerate the time of payment, funding
or vesting, or increase the amount of compensation (including stock-based
compensation) due to any such individual; (iii) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code; or (vi) require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G(c) of the Code.

 

(c) Each member of the Company Group has complied with the WARN Act, and it has
no plans to undertake any action that would trigger the WARN Act.

 

Section 3.23 Taxes. Except as set forth in Section 3.23 of the Disclosure
Schedules:]

 

(a) All Tax Returns required to be filed on or before the Closing Date by the
Company Group have been, or will be, timely filed. Such Tax Returns are, or will
be, true, complete and correct in all respects. All Taxes due and owing by the
Company Group (whether or not shown on any Tax Return) have been, or will be,
timely paid.

 

(b) Each member of the Company Group has withheld and paid each Tax required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, customer, shareholder or other
party, and complied with all information reporting and backup withholding
provisions of applicable Law.

 

(c) No claim has been made by any taxing authority in any jurisdiction where any
member of the Company Group does not file Tax Returns that it is, or may be,
subject to Tax by that jurisdiction.

 

(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of any member of the Company Group.

 

(e) The amount of the Company Group’s Liability for unpaid Taxes for all periods
ending on or before March 31, 2020, does not, in the aggregate, exceed the
amount of accruals for Taxes (excluding reserves for deferred Taxes) reflected
on the Financial Statements. The amount of the Company Group’s Liability for
unpaid Taxes for all periods following the end of the recent period covered by
the Financial Statements shall not, in the aggregate, exceed the amount of
accruals for Taxes (excluding reserves for deferred Taxes) as adjusted for the
passage of time in accordance with the past custom and practice of the Company
Group (and which accruals shall not exceed comparable amounts incurred in
similar periods in prior years).

 

(f) Section 3.23(f) of the Disclosure Schedules sets forth:

 

(i) the taxable years of any member of the Company Group as to which the
applicable statutes of limitations on the assessment and collection of Taxes
have not expired;

 

28

 

 



 

(ii) those years for which examinations by the taxing authorities have been
completed; and

 

(iii) those taxable years for which examinations by taxing authorities are
presently being conducted.

 

(g) All deficiencies asserted, or assessments made, against any member of the
Company Group as a result of any examinations by any taxing authority have been
fully paid.

 

(h) No member of the Company Group is a party to any Action by any taxing
authority. There are no pending or threatened Actions by any taxing authority.

 

(i) Seller has delivered to Buyer copies of all federal, state, local and
foreign income, franchise and similar Tax Returns, examination reports, and
statements of deficiencies assessed against, or agreed to by, any member of the
Company Group for all Tax periods ending after December 31, 2016.

 

(j) There are no Encumbrances for Taxes (other than for current Taxes not yet
due and payable) upon the assets of any member of the Company Group.

 

(k) No member of the Company Group is a party to, or bound by, any Tax
indemnity, Tax sharing or Tax allocation agreement.

 

(l) No private letter rulings, technical advice memoranda or similar agreement
or rulings have been requested, entered into or issued by any taxing authority
with respect to any member of the Company Group.

 

(m) No member of the Company Group has been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. No member of the Company
Group has any Liability for Taxes of any Person (other than the Company Group)
under Treasury Regulations Section 1.1502-6 (or any corresponding provision of
state, local or foreign Law), as transferee or successor, by contract or
otherwise.

 

(n) No member of the Company Group will be required to include any item of
income in, or exclude any item or deduction from, taxable income for any taxable
period or portion thereof ending after the Closing Date as a result of:

 

(i) any change in a method of accounting under Section 481 of the Code (or any
comparable provision of state, local or foreign Tax Laws), or use of an improper
method of accounting, for a taxable period ending on or prior to the Closing
Date;

 

(ii) an installment sale or open transaction occurring on or prior to the
Closing Date;

 

(iii) a prepaid amount received on or before the Closing Date;

 

(iv) any closing agreement under Section 7121 of the Code, or similar provision
of state, local or foreign Law; or

 

(v) any election under Section 108(i) of the Code.

 

29

 

 

(o) No member of the Company Group has been a “distributing corporation” or a
“controlled corporation” in connection with a distribution described in Section
355 of the Code.

 

(p) No member of the Company Group is, nor has been, a party to, or a promoter
of, a “reportable transaction” within the meaning of Section 6707A(c)(1) of the
Code and Treasury Regulations Section 1.6011 4(b).

 

(q) There is currently no limitation on the utilization of net operating losses,
capital losses, built-in losses, tax credits or similar items of any member of
the Company Group under Sections 269, 382, 383, 384 or 1502 of the Code and the
Treasury Regulations thereunder (and comparable provisions of state, local or
foreign Law).

 

(r) Section 3.23(r) of the Disclosure Schedules sets forth all foreign
jurisdictions in which any member of the Company Group is subject to Tax, is
engaged in business or has a permanent establishment. No member of the Company
Group has entered into a gain recognition agreement pursuant to Treasury
Regulations Section 1.367(a)-8. No member of the Company Group has transferred
an intangible the transfer of which would be subject to the rules of Section
367(d) of the Code.

 

(s) No property owned by any member of the Company Group is (i) required to be
treated as being owned by another person pursuant to the so-called “safe harbor
lease” provisions of former Section 168(f)(8) of the Internal Revenue Code of
1954, as amended, (ii) subject to Section 168(g)(1)(A) of the Code, or (iii)
subject to a disqualified leaseback or long-term agreement as defined in Section
467 of the Code.

 

Section 3.24 Money Laundering Laws. The operations of each member of the Company
Group are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”), and no Proceeding involving any member of the Company Group with respect
to the Money Laundering Laws is pending or, to the Knowledge of Seller,
threatened.

 

Section 3.25 Foreign Corrupt Practices. Neither any member of the Company Group
nor, to Seller’s Knowledge, any director, officer, agent, employee or other
Person acting on behalf of any member of the Company Group has, in the course of
its actions for, or on behalf of, any member of the Company Group (a) used any
corporate or company funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

Section 3.26 No Disagreements with Accountants and Lawyers. To the Knowledge of
Seller, there are no disagreements of any kind, including but not limited to any
disagreements regarding fees owed for services rendered, presently existing, or
reasonably anticipated by Seller or any member of the Company Group to arise,
between any member of the Company Group and the accountants and lawyers formerly
or presently employed by any member of the Company Group which could affect
Seller or any member of the Company Group’s ability to perform any of its
obligations under this Agreement, and each member of the Company Group is
current with respect to any fees owed to its accountants and lawyers. No
independent accountant who was previously engaged as the principal accountant to
audit the any member of the Company Group’s financial statements has resigned
(or indicated it has declined to stand for re-election after the completion of
the current audit) or was dismissed, and there were no disagreements with the
accountant on any matter of accounting principles or practices, financial
statement disclosure, or auditing scope or procedure, which disagreement(s), if
not resolved to the satisfaction of the accountant, would have caused it to make
reference to the subject matter of the disagreement(s) in connection with its
report.

 

30

 

 

Section 3.27 Books and Records. The minute books and stock record books of each
member of the Company Group, all of which have been made available to Buyer, are
complete and correct and have been maintained in accordance with sound business
practices. The minute books of each member of the Company Group contain accurate
and complete records of all meetings, and actions taken by written consent of,
the stockholders, the board of directors (or other governing body) and any
committees thereof, and no meeting, or action taken by written consent, of any
such stockholders, board of directors (or other governing body) or committee has
been held for which minutes have not been prepared and are not contained in such
minute books. At the Closing, all of those books and records will be in the
possession of the Company.

 

Section 3.28 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or other Ancillary Document based
upon arrangements made by or on behalf of Seller.

 

Section 3.29 Investment Representations.

 

(a) Investment Purpose. Seller understands and agrees that the consummation of
this Agreement including the delivery of the DSS Shares to Seller in exchange
for the Impact Shares as contemplated hereby may constitute the offer and sale
of securities under the Securities Act and applicable state securities laws and
that the DSS Shares are being acquired for Seller’s own account and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act.

 

(b) Accredited Investor Status. Seller is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D under the Securities Act (an
“Accredited Investor”).

 

(c) Reliance on Exemptions. Seller understands that the DSS Shares are being
issued to Seller in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that DSS and
Buyer are relying upon the truth and accuracy of, and Seller’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of Seller set forth herein in order to determine the availability of such
exemptions and the eligibility of Seller to acquire the DSS Shares.

 

(d) Information. Seller and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of DSS and materials
relating to the issuance of the DSS Shares that have been requested by Seller or
its advisors. Seller and its advisors, if any, have been afforded the
opportunity to ask questions of the management of DSS. Seller understands that
its investment in the DSS Shares involves a significant degree of risk. Seller
is not aware of any facts that may constitute a breach of any of DSS’s or
Buyer’s representations and warranties made herein. Seller has received and
reviewed the SEC Reports and consents to such SEC Reports being delivered to
Seller via the DSS’s filings with the SEC through its electronic EDGAR database.

 

31

 

 

(e) Governmental Review. Seller understands that no United States federal or
state agency or any other Governmental Authority has passed upon or made any
recommendation or endorsement of the DSS Shares.

 

(f) Transfer or Resale. Seller understands that (i) the sale or re-sale of the
DSS Shares has not been and is not being registered under the Securities Act or
any applicable state or foreign securities Laws, and the DSS Shares may not be
Transferred unless (a) the DSS Shares are sold pursuant to an effective
registration statement under the Securities Act, (b) Seller shall have delivered
to DSS, at the cost of Seller, an opinion of U. S. securities counsel reasonably
satisfactory to DSS that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the DSS Shares
to be sold or transferred may be sold or transferred pursuant to an exemption
from the registration requirements of the Securities Act (including Rule 144
promulgated under the Securities Act (or a successor rule) (“Rule 144”)), which
opinion is accepted by DSS, (c) the DSS Shares are sold or transferred to an
Affiliate of Seller who agrees to sell or otherwise transfer the DSS Shares only
in accordance with this Section 3.29 and who is an Accredited Investor, or (d)
the DSS Shares are sold pursuant to Regulation S under the Securities Act (or a
successor rule) (“Regulation S”), and Seller shall have delivered to DSS, at the
cost of Seller, an opinion of U. S. securities counsel reasonably satisfactory
to DSS that shall be in form, substance and scope customary for opinions of
counsel in corporate transactions, which opinion shall be accepted by DSS; (ii)
any sale of DSS Shares made in reliance on Rule 144 may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any re-sale of such DSS Shares under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither DSS or Buyer nor any other
Person is under any obligation to register the DSS Shares under the Securities
Act or any state or foreign securities Laws or to comply with the terms and
conditions of any exemption thereunder (in each case).

 

(g) Legends. Seller understands that the DSS Shares, until such time as they may
have been registered under the Securities Act, or may be sold pursuant to Rule
144 or Regulation S without any restriction as to the number of securities as of
a particular date that can then be immediately sold or other restrictions, the
DSS Shares, and any securities into which the DSS Shares may be converted or for
which they may be exchanged, will bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed with DSS’s transfer
agent against transfer of the certificates for such securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE[, AND THE SECURITIES INTO WHICH
THEY ARE CONVERTIBLE,] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR FOREIGN SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.”

 

32

 

 

The legend set forth above shall be removed and DSS shall issue a certificate
without such legend to the holder of any DSS Shares upon which it is stamped,
if, unless otherwise required by applicable state securities Laws, (a) the DSS
Shares are registered for sale under an effective registration statement filed
under the Securities Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold or other restrictions, or (b)
such holder provides DSS with an opinion of counsel as provided above. Seller
agrees to sell all DSS Shares, including those represented by a certificate(s)
from which the legend has been removed, in compliance with applicable prospectus
delivery requirements, if any. If Seller effects a sale, assignment or transfer
of the DSS Shares in accordance with Section 3.29(f), DSS shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by Seller to effect such sale,
transfer or assignment.

 

Section 3.30 Proxy Information. The information contained in the SED Meeting
Circular (other than information supplied by DSS or Buyer or any of their
Affiliates specifically for use therein) as of the date thereof, and up to and
including the date of the SED Stockholders’ Meeting, (i) will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
in which they were made, not misleading, (ii) will disclose all facts that the
SED board of directors deems material to a vote on this Agreement and the
transactions contemplated hereby, and (iii) will comply in all material respects
with the provisions of applicable Singapore law. The information contained in
the DSS Proxy Statement supplied by SED, Seller or any member of the Company
Group, or any of their Affiliates specifically for use therein as of the date
thereof, and up to and including the date of the DSS Stockholders’ Meeting, will
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances in which they were made, not misleading.

 

Section 3.31 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

ARTICLE IV

Representations and warranties of buyer aND DSS

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules (which will be delivered to Seller and SED on or before the SED
Circular Filing Date and shall be attached to and become a part of this
Agreement as of the SED Circular Filing Date), each of DSS and Buyer, jointly
and severally, represents and warrants to each of Seller and SED that the
statements contained in this ARTICLE IV will be true and correct as of the SED
Circular Filing Date.

 

Section 4.01 Organization and Authority. Each of Buyer and DSS is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of its incorporation. Each of Buyer and DSS has full corporate power and
authority to enter into this Agreement and the Ancillary Documents to which it
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by each of Buyer and DSS of this Agreement and any Ancillary Document
to which it is a party, the performance by each of Buyer and DSS of its
obligations hereunder and thereunder and the consummation by each of Buyer and
DSS of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of each of Buyer and
DSS, subject to the approval of this agreement and the transactions contemplated
hereby by the holders of DSS common stock. This Agreement has been duly executed
and delivered by each of Buyer and DSS, and (assuming due authorization,
execution and delivery by Seller) this Agreement constitutes a legal, valid and
binding obligation of Buyer or DSS, as the case may be, enforceable against it
in accordance with its terms. When each Ancillary Document to which it is or
will be a party has been duly executed and delivered by Buyer or DSS (assuming
due authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Buyer or
DSS, as the case may be, enforceable against it in accordance with its terms.

 

33

 

 

Section 4.02 DSS Stockholder Approval. The approval by the holders of DSS common
stock is the only vote of holders of any class of DSS capital stock necessary to
adopt and approve this Agreement and the transactions contemplated hereby. The
affirmative vote of Persons holding at least a majority of the issued and
outstanding shares of DSS common stock as of the record date for the DSS
Stockholders’ Meeting is the only vote of DSS stockholders required to approve
the this Agreement and the transactions contemplated hereby. DSS’s board of
directors, by resolution duly adopted by the unanimous vote of the entire board
of directors at a meeting duly called and held or acting by unanimous written
consent, has (i) determined that this Agreement and the transactions
contemplated hereby are advisable and are in the best interests of DSS and its
stockholders, (ii) authorized and approved this Agreement and the transactions
contemplated hereby, (iii) directed that the this Agreement and the transactions
contemplated hereby be submitted for consideration at the DSS Stockholders’
Meeting, and (iv) recommended that its stockholders approve the this Agreement
and the transactions contemplated hereby.

 

Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
each of Buyer and DSS of this Agreement and the Ancillary Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of its certificate of incorporation,
by-laws or other organizational documents; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to it; or (c) require the consent, notice or other action by any Person under
any material Contract to which it is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer or DSS in connection with the
execution and delivery of this Agreement and the Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby.

 

Section 4.04 Investment Purpose. Buyer is acquiring the Impact Shares solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof. Buyer acknowledges that the
Impact Shares are not registered under the Securities Act, or any state or
foreign securities laws, and that the Impact Shares may not be transferred or
sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations, as applicable.

 

Section 4.05 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Buyer or DSS.

 

Section 4.06 Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

34

 

 

Section 4.07 DSS Shares. Assuming the accuracy of the representations and
warranties made by SED and the Seller herein, the DSS Common Shares and the DSS
Preferred Shares, when issued and delivered as provided herein, and the shares
of DSS common stock issuable upon conversion of the DSS Preferred Shares, upon
conversion thereof as provided in the Certificate of Designations, will have
been duly authorized, and will be validly issued, fully paid and non-assessable,
and will have been issued in accordance with a valid exemption to the
registration requirements of the Securities Act.

 

Section 4.08 SEC Reports.

 

(a) DSS has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC since January 1, 2018, pursuant to the
Exchange Act (the “SEC Reports”).

 

(b) As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The consolidated financial statements of DSS included in the SEC
Reports comply in all respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto,
or, in the case of unaudited statements as permitted by Form 10-Q), and fairly
present in all material respects (subject in the case of unaudited statements,
to normal, recurring audit adjustments) the financial position of DSS and its
subsidiaries as at the dates thereof and the results of their operations and
cash flows for the periods then ended.

 

(c) Internal Accounting Controls. As set forth in the SEC Reports, DSS and its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (c) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

Section 4.09 Proxy Information. The information contained in the DSS Proxy
Statement (other than information supplied by SED, Seller or any member of the
Company Group, or any of their Affiliates specifically for use therein) as of
the date thereof, and up to and including the date of the DSS Stockholders’
Meeting, (i) will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances in which they were made, not misleading, (ii)
will disclose all facts that the DSS board of directors deems material to a vote
on this Agreement and the transactions contemplated hereby, and (iii) will
comply in all material respects with the provisions of the Exchange Act. The
information contained in the sed Meeting Circular supplied by DSS, Buyer or any
of their Affiliates specifically for use therein as of the date thereof, and up
to and including the date of the SED Stockholders’ Meeting, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
in which they were made, not misleading.

 

35

 

 

ARTICLE V

Covenants

 

Section 5.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), each of Seller and SED shall, and shall cause each member of the
Company Group to, (x) conduct its business in the ordinary course of business
consistent with past practice; and (y) use reasonable best efforts to maintain
and preserve intact the current organization, business and franchise of each
member of the Company Group and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having business relationships with any member of the Company Group.
Without limiting the foregoing, from the date hereof until the Closing Date,
each of Seller and SED shall:

 

(a) cause each member of the Company Group to preserve and maintain all of its
Permits;

 

(b) cause each member of the Company Group to pay its debts, Taxes and other
obligations when due;

 

(c) cause each member of the Company Group to maintain the properties and assets
owned, operated or used by it in the same condition as they were on the date of
this Agreement, subject to reasonable wear and tear;

 

(d) cause each member of the Company Group to continue in full force and effect
without modification all Insurance Policies, except as required by applicable
Law;

 

(e) cause each member of the Company Group to defend and protect its properties
and assets from infringement or usurpation;

 

(f) cause each member of the Company Group to perform all of its obligations
under all Contracts relating to or affecting its properties, assets or business;

 

(g) cause each member of the Company Group to maintain its books and records in
accordance with past practice;

 

(h) cause each member of the Company Group to comply in all material respects
with all applicable Laws; and

 

(i) cause each member of the Company Group not to take or permit any action that
would cause any of the changes, events or conditions described in Section 3.09
to occur.

 

Section 5.02 Access to Information. From the date hereof until the Closing, each
of Seller and SED shall, and shall cause each member of the Company Group to,
(a) afford Buyer and its Representatives full and free access to and the right
to inspect all of the Real Property, properties, assets, premises, books and
records, Contracts and other documents and data related to each member of the
Company Group; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to each member of the Company
Group as Buyer or any of its Representatives may reasonably request; and (c)
instruct the Representatives of Seller, SED and each member of the Company Group
to cooperate with Buyer in its investigation of the Company Group. Any
investigation pursuant to this Section 5.02 shall be conducted in such manner as
not to interfere unreasonably with the conduct of the business of Seller, SED or
any member of the Company Group. No investigation by Buyer or other information
received by Buyer shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller or SED in this
Agreement.

 

36

 

 

Section 5.03 No Solicitation of Other Bids.

 

(a) Each of Seller and SED shall not, and shall not authorize or permit any of
its Affiliates (including any member of the Company Group) or any of its or
their Representatives to, directly or indirectly, (i) encourage, solicit,
initiate, facilitate or continue inquiries regarding an Acquisition Proposal;
(ii) enter into discussions or negotiations with, or provide any information to,
any Person concerning a possible Acquisition Proposal; or (iii) enter into any
agreements or other instruments (whether or not binding) regarding an
Acquisition Proposal. Each of Seller and SED shall immediately cease and cause
to be terminated, and shall cause its Affiliates (including each member of the
Company Group) and all of its and their Representatives to immediately cease and
cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal. For purposes hereof, “Acquisition Proposal” shall mean any
inquiry, proposal or offer from any Person (other than Buyer or any of its
Affiliates) concerning (i) a merger, consolidation, liquidation,
recapitalization, share exchange or other business combination transaction
involving any member of the Company Group; (ii) the issuance or acquisition of
shares of capital stock or other equity securities of any member of the Company
Group; or (iii) the sale, lease, exchange or other disposition of any
significant portion of any member of the Company Group’s properties or assets.

 

(b) In addition to the other obligations under this Section 5.03, each of Seller
and SED shall promptly (and in any event within one Business Day after receipt
thereof by Seller, SED or its Representatives) advise Buyer orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.

 

(c) Each of Seller and SED agrees that the rights and remedies for noncompliance
with this Section 5.03 shall include having such provision specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach shall cause irreparable injury to Buyer and
that money damages would not provide an adequate remedy to Buyer.

 

Section 5.04 Notice of Certain Events.

 

(a) From the date hereof until the Closing, each of Seller and SED shall
promptly notify Buyer in writing of:

 

(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect, (B) has resulted in, or
could reasonably be expected to result in, any representation or warranty made
by Seller or SED hereunder not being true and correct or (C) has resulted in, or
could reasonably be expected to result in, the failure of any of the conditions
set forth in Section 7.02 to be satisfied;

 

(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

37

 

 

(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

 

(iv) any Actions commenced or, to Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting Seller, SED or any member of the
Company Group that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 3.18 or that relates to the
consummation of the transactions contemplated by this Agreement.

 

(b) Buyer’s receipt of information pursuant to this Section 5.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller or SED in this Agreement (including Section
8.02 and Section 9.01(b)) and shall not be deemed to amend or supplement the
Disclosure Schedules.

 

Section 5.05 Confidentiality. From and after the Closing, each of Seller and SED
shall, and shall cause its Affiliates to, hold, and shall use its reasonable
best efforts to cause its or their respective Representatives to hold, in
confidence any and all information, whether written or oral, concerning any
member of the Company Group, except to the extent that Seller or SED can show
that such information (a) is generally available to and known by the public
through no fault of Seller, SED any of their Affiliates or their respective
Representatives; or (b) is lawfully acquired by Seller, SED any of their
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If Seller, SED or any of their Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, Seller or
SED shall promptly notify Buyer in writing and shall disclose only that portion
of such information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller or SED, as the case may be, shall
use reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.

 

Section 5.06 Non-Competition; Non-Solicitation.

 

(a) For a period of five (5) years commencing on the Closing Date (the
“Restricted Period”), neither of Seller nor SED shall, nor shall permit any of
its Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) intentionally
interfere in any material respect with the business relationships (whether
formed prior to or after the date of this Agreement) between any member of the
Company Group and customers or suppliers of any member of the Company Group.
Notwithstanding the foregoing clause (ii), Seller, SED or their Affiliates may
own, directly or indirectly, solely as an investment, securities of any such
Person that are traded on any national securities exchange if none of Seller,
SED or any of their Affiliates is not a controlling Person of, or a member of a
group which controls, such Person and do not, in the aggregate, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

(b) During the Restricted Period, neither of Seller nor SED shall, nor shall
permit any of its Affiliates to, directly or indirectly, hire or solicit any
employee of the Company Group or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this Section 5.06(b) shall prevent
Seller, SED or any of their Affiliates from hiring any employee whose employment
has been terminated by the Company Group or Buyer.

 

38

 

 

(c) During the Restricted Period, neither of Seller nor SED shall, nor shall
permit any of its Affiliates to, directly or indirectly, solicit or entice, or
attempt to solicit or entice, any clients or customers of any member of the
Company Group or potential clients or customers of any member of the Company
Group for purposes of diverting their business or services from any member of
the Company Group.

 

(d) Each of Seller and SED acknowledges that a breach or threatened breach of
this Section 5.06 would give rise to irreparable harm to Buyer and DSS, for
which monetary damages would not be an adequate remedy, and hereby agrees that
in the event of a breach or a threatened breach by Seller or SED of any such
obligations, Buyer or DSS shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

 

(e) Each of Seller and SED acknowledges that the restrictions contained in this
Section 5.06 are reasonable and necessary to protect the legitimate interests of
Buyer and DSS and constitute a material inducement to each of Buyer and DSS to
enter into this Agreement and consummate the transactions contemplated by this
Agreement. In the event that any covenant contained in this Section 5.06 should
ever be adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable Law. The covenants
contained in this Section 5.06 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

Section 5.07 Governmental Approvals and Consents.

 

(a) Each party hereto shall, as promptly as possible, (i) make, or cause or be
made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the Ancillary Documents. Each party shall cooperate fully
with the other Party and its Affiliates in promptly seeking to obtain all such
consents, authorizations, orders and approvals. The parties hereto shall not
willfully take any action that will have the effect of delaying, impairing or
impeding the receipt of any required consents, authorizations, orders and
approvals.

 

(b) The Parties shall use reasonable best efforts to give all notices to, and
obtain all consents from, all third parties that are described in Section 3.05
and Section 4.03 of the Disclosure Schedules.

 

(c) Without limiting the generality of the Parties’ undertakings pursuant to
subsections (a) and (b) above, each of the Parties hereto shall use all
reasonable best efforts to:

 

39

 

 

(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any Ancillary Document;

 

(ii) avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
Ancillary Document; and

 

(iii) in the event any Governmental Order adversely affecting the ability of the
Parties to consummate the transactions contemplated by this Agreement or any
Ancillary Document has been issued, to have such Governmental Order vacated or
lifted.

 

(d) If any consent, approval or authorization necessary to preserve any right or
benefit under any Contract to which any member of the Company Group is a party
is not obtained prior to the Closing, Seller and SED shall, subsequent to the
Closing, cooperate with Buyer and the Company Group in attempting to obtain such
consent, approval or authorization as promptly thereafter as practicable. If
such consent, approval or authorization cannot be obtained, Seller and SED shall
use their reasonable best efforts to provide the applicable member of the
Company Group with the rights and benefits of the affected Contract for the term
thereof, and, if Seller and SED provide such rights and benefits, the applicable
member of the Company Group shall assume all obligations and burdens thereunder.

 

(e) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller, SED or
any member of the Company Group with Governmental Authorities in the ordinary
course of business, any disclosure which is not permitted by Law or any
disclosure containing confidential information) shall be disclosed to the other
parties hereunder in advance of any filing, submission or attendance, it being
the intent that the Parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
Party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other Party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

 

(f) Notwithstanding the foregoing, nothing in this Section 5.07 shall require,
or be construed to require, Buyer or any of its Affiliates to agree to (i) sell,
hold, divest, discontinue or limit, before or after the Closing Date, any
assets, businesses or interests of Buyer, any member of the Company Group or any
of their respective Affiliates; (ii) any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses or interests
which, in either case, could reasonably be expected to result in a Company
Material Adverse Effect or materially and adversely impact the economic or
business benefits to Buyer of the transactions contemplated by this Agreement;
or (iii) any material modification or waiver of the terms and conditions of this
Agreement.

 

40

 

 

Section 5.08 Books and Records.

 

(a) In order to facilitate the resolution of any claims made against or incurred
by Seller or SED prior to the Closing, or for any other reasonable purpose, for
a period of ten (10) years after the Closing, Buyer shall:

 

(i) retain the books and records (including personnel files) of each member of
the Company Group relating to periods prior to the Closing in a manner
reasonably consistent with the prior practices of the applicable member of the
Company Group; and

 

(ii) upon reasonable notice, afford the Representatives of Seller and SED
reasonable access (including the right to make, at their expense, photocopies),
during normal business hours, to such books and records;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.

 

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or any member of the Company Group after the Closing, or for
any other reasonable purpose, for a period of ten (10) years following the
Closing, Seller and SED shall:

 

(i) retain the books and records (including personnel files) of Seller and SED
which relate to each member of the Company Group and its operations for periods
prior to the Closing; and

 

(ii) upon reasonable notice, afford the Representatives of Buyer or any member
of the Company Group reasonable access (including the right to make, at Buyer’s
expense, photocopies), during normal business hours, to such books and records;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.

 

(c) No Party shall be obligated to provide any other Party with access to any
books or records (including personnel files) pursuant to this Section 5.08 where
such access would violate any Law.

 

Section 5.09 Closing Conditions From the date hereof until the Closing, each
Party hereto shall, and Seller and SED shall cause each member of the Company
Group to, use reasonable best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in ARTICLE VII hereof.

 

Section 5.10 DSS Stockholder Approval. As promptly as practicable after the
approval of the transactions contemplated by this Agreement by all applicable
Governmental Authorities, in accordance with DSS’s certificate of incorporation
and by-laws, applicable Law and this Agreement, DSS shall submit the this
Agreement and the transactions contemplated hereby to its stockholders for
approval at the DSS Stockholders’ Meeting with the recommendation that its
stockholders approve this Agreement and the transactions contemplated hereby.

 

41

 

 

Section 5.11 DSS Proxy Statement.

 

(a) Seller and SED shall use their best efforts to deliver to Buyer and DSS a
complete set of Disclosure Schedules in accordance with the introduction to
ARTICLE III within fourteen (14) days after the date of this Agreement. The
Parties shall cooperate with one another in the preparation of the DSS Proxy
Statement. DSS will provide SED and Seller and their counsel with a reasonable
opportunity to review and comment on the DSS Proxy Statement (and all
supplements and amendments thereto) prior to delivering it to holders of DSS
Common Stock, and will provide SED and Seller and their counsel with a copy of
the final DSS Proxy Statement (and all supplements and amendments thereto)
promptly after it is delivered to holders of the DSS common stock. Each Party
shall promptly notify the others if at any time it becomes aware that the DSS
Proxy Statement contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. In such event, DSS shall prepare and deliver to
holders of DSS common stock a supplement or an amendment to the DSS Proxy
Statement that corrects such misstatement or omission.

 

(b) On the DSS Proxy Filing Date, each of Seller and SED shall deliver to DSS
and Buyer a certificate, dated the DSS Proxy Filing Date and signed by a duly
authorized officer, that (i) other than the representations and warranties of
Seller and SED contained in Section 3.01, Section 3.02, Section 3.03, Section
3.07(a) and Section 3.28, the representations and warranties of Seller and SED
contained in this Agreement, the Ancillary Documents and any certificate or
other writing delivered pursuant hereto are true and correct in all respects (in
the case of any representation or warranty qualified by materiality or Company
Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Company Material
Adverse Effect) on and as of the DSS Proxy Filing Date a with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects), and (ii) the
representations and warranties of Seller and SED contained in Section 3.01,
Section 3.02, Section 3.03, Section 3.07(a) and Section 3.28 shall be true and
correct in all respects on and as of the DSS Proxy Filing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects)

 

Section 5.12 SED Stockholder Approval. As promptly as practicable after the
approval of the Contemplated Transactions by all applicable Governmental
Authorities, in accordance with SED’s constitution, applicable Law and this
Agreement, SED shall submit the this Agreement and the transactions contemplated
hereby to its stockholders for approval at the SED Stockholders’ Meeting with
the recommendation that its stockholders approve this Agreement and the
transactions contemplated hereby.

 

Section 5.13 SED Meeting Circular.

 

(a) Buyer and DSS shall use their best efforts to deliver to Seller and SED a
complete set of Disclosure Schedules in accordance with the introduction to
ARTICLE IV within fourteen (14) days after the date of this Agreement. The
Parties shall cooperate with one another in the preparation of the SED Meeting
Circular. SED will provide DSS and Buyer and their counsel with a reasonable
opportunity to review and comment on the SED Meeting Circular (and all
supplements and amendments thereto) prior to delivering it to holders of SED
common stock, and will provide SED and Buyer and their counsel with a copy of
the final SED Meeting Circular (and all supplements and amendments thereto)
promptly after it is delivered to holders of the SED common stock. Each Party
shall promptly notify the others if at any time it becomes aware that the SED
Meeting Circular contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading. In such event, SED shall prepare and deliver to
holders of SED common stock a supplement or an amendment to the SED Meeting
Circular that corrects such misstatement or omission.

 

42

 

 

(b) On the SED Circular Filing Date, each of Buyer and DSS shall deliver to SED
and Seller a certificate, dated the SED Circular Filing Date and signed by a
duly authorized officer, that (i) other than the representations and warranties
of Buyer and DSS contained in Section 4.01 and Section 4.04, the representations
and warranties of Buyer contained in this Agreement, the Ancillary Documents and
any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Company Material Adverse Effect) or in all material respects
(in the case of any representation or warranty not qualified by materiality or
Company Material Adverse Effect) on and as of the SED Circular Filing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects), and (ii) the representations and warranties of Buyer and DSS
contained in Section 4.01 and Section 4.04 shall be true and correct in all
respects on and as of SED Circular Filing Date with the same effect as though
made at and as of such date.

 

Section 5.14 Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel), no
Party to this Agreement shall make any public announcements in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of the other Party (which
consent shall not be unreasonably withheld or delayed), and the Parties shall
cooperate as to the timing and contents of any such announcement.

 

Section 5.15 Further Assurances. Following the Closing, each of the Parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

ARTICLE VI

Tax matters

 

Section 6.01 Tax Covenants.

 

(a) Without the prior written consent of Buyer, Seller and SED (and, prior to
the Closing, each member of the Company Group, its Affiliates and their
respective Representatives) shall not, to the extent it may affect, or relate
to, any member of the Company Group, make, change or rescind any Tax election,
amend any Tax Return or take any position on any Tax Return, take any action,
omit to take any action or enter into any other transaction that would have the
effect of increasing the Tax liability or reducing any Tax asset of Buyer or any
member of the Company Group in respect of any Post-Closing Tax Period. Each of
Seller and SED agrees that neither Buyer nor DSS is to have any liability for
any Tax resulting from any action of Seller, SED, any member of the Company
Group, their Affiliates or any of their respective Representatives, and agrees
to indemnify and hold harmless Buyer and DSS (and, after the Closing Date, any
member of the Company Group) against any such Tax or reduction of any Tax asset.

 

43

 

 

(b) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the Ancillary Documents (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by
Seller when due. Seller shall, at its own expense, timely file any Tax Return or
other document with respect to such Taxes or fees (and Buyer shall cooperate
with respect thereto as necessary).

 

(c) Buyer shall prepare, or cause to be prepared, all Tax Returns required to be
filed by any member of the Company Group after the Closing Date with respect to
a Pre-Closing Tax Period. Any such Tax Return shall be prepared in a manner
consistent with past practice (unless otherwise required by Law) and without a
change of any election or any accounting method and shall be submitted by Buyer
to Seller (together with schedules, statements and, to the extent requested by
Seller, supporting documentation) at least 45 days prior to the due date
(including extensions) of such Tax Return. If Seller objects to any item on any
such Tax Return, it shall, within ten days after delivery of such Tax Return,
notify Buyer in writing that it so objects, specifying with particularity any
such item and stating the specific factual or legal basis for any such
objection. If a notice of objection shall be duly delivered, Buyer and Seller
shall negotiate in good faith and use their reasonable best efforts to resolve
such items. If Buyer and Seller are unable to reach such agreement within ten
days after receipt by Buyer of such notice, Buyer and Seller shall appoint by
mutual agreement the office of an impartial nationally recognized firm of
independent certified public accountants other than Seller’s Accountants or
Buyer’s Accountants (the “Independent Accountant”) who, acting as experts and
not arbitrators, shall resolve the disputed items, and any determination by the
Independent Accountant shall be final. The Independent Accountant shall resolve
any disputed items within twenty days of having the item referred to it pursuant
to such procedures as it may require. If the Independent Accountant is unable to
resolve any disputed items before the due date for such Tax Return, the Tax
Return shall be filed as prepared by Buyer and then amended to reflect the
Independent Accountant’s resolution. The costs, fees and expenses of the
Independent Accountant shall be borne equally by Buyer and Seller. The
preparation and filing of any Tax Return of any member of the Company Group that
does not relate to a Pre-Closing Tax Period shall be exclusively within the
control of Buyer.

 

Section 6.02 Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon any member
of the Company Group shall be terminated as of the Closing Date. After such date
none of the members of the Company Group, Seller, SED nor any of their
Affiliates and their respective Representatives shall have any further rights or
liabilities thereunder.

 

Section 6.03 Tax Indemnification. Each of Seller and SED, jointly and severally,
shall indemnify each member of the Company Group, Buyer, DSS and each Buyer
Indemnitee and hold them harmless from and against (a) any Loss attributable to
any breach of or inaccuracy in any representation or warranty made in Section
3.23; (b) any Loss attributable to any breach or violation of, or failure to
fully perform, any covenant, agreement, undertaking or obligation in ARTICLE VI;
(c) all Taxes of any member of the Company Group or relating to its business for
all Pre-Closing Tax Periods; (d) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which any member of the Company Group
(or any predecessor of any member of the Company Group) is or was a member on or
prior to the Closing Date by reason of a liability under Treasury Regulation
Section 1.1502-6 or any comparable provisions of foreign, state or local Law;
and (e) any and all Taxes of any person imposed on any member of the Company
Group arising under the principles of transferee or successor liability or by
contract, relating to an event or transaction occurring before the Closing Date.
In each of the above cases, together with any out-of-pocket fees and expenses
(including attorneys’ and accountants’ fees) incurred in connection therewith,
each of Seller and SED, jointly and severally, shall reimburse Buyer for any
Taxes of any member of the Company Group that are the responsibility of Seller
pursuant to this Section 6.03 within ten Business Days after payment of such
Taxes by Buyer, DSS or any member of the Company Group.

 

44

 

 

Section 6.04 Straddle Period. In the case of Taxes that are payable with respect
to a taxable period that begins before and ends after the Closing Date (each
such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a) in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and

 

(b) in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.

 

Section 6.05 Section 338(h)(10) Election.

 

(a) Election. At Buyer’s option, each member of the Company Group and Seller
(and if necessary, SED) shall join with Buyer in making a timely election under
Section 338(h)(10) of the Code (and any corresponding election under state,
local, and foreign Law) with respect to the purchase and sale of the Impact
Shares of the Company hereunder (collectively, a “Section 338(h)(10) Election”).
Seller shall pay any Tax attributable to the making of the Section 338(h)(10)
Election and each of Seller and SED, jointly and severally, shall indemnify
Buyer and each member of the Company Group against any adverse consequences
arising out of any failure to pay any such Taxes.

 

(b) Allocation of Purchase Price. If a Section 338(h)(10) Election is made,
Seller and Buyer agree that the Purchase Price and the Liabilities of the
Company Group (plus other relevant items) shall be allocated among the assets of
the Company Group for all purposes (including Tax and financial accounting) as
shown on the allocation schedule (the “Allocation Schedule”). A draft of the
Allocation Schedule shall be prepared by Seller and delivered to Buyer within
thirty (30) days following the Closing Date for its approval. If Buyer notifies
Seller in writing that Buyer objects to one or more items reflected in the
Allocation Schedule, Seller and Buyer shall negotiate in good faith to resolve
such dispute; provided, however, that if Seller and Buyer are unable to resolve
any dispute with respect to the Allocation Schedule within sixty (60) days
following the Closing Date, such dispute shall be resolved by the Independent
Accountant. The fees and expenses of such accounting firm shall be borne equally
by Seller and Buyer. Buyer, each member of the Company Group and Seller shall
file all Tax Returns (including amended returns and claims for refund) and
information reports in a manner consistent with the Allocation Schedule. Any
adjustments to the Purchase Price pursuant to Section 2.04 herein shall be
allocated in a manner consistent with the Allocation Schedule.

 

Section 6.06 Contests. Buyer agrees to give written notice to Seller of the
receipt of any written notice by any member of the Company Group, Buyer, DSS or
any of their Affiliates which involves the assertion of any claim, or the
commencement of any Action, in respect of which an indemnity may be sought by
Buyer pursuant to this ARTICLE VI (a “Tax Claim”); provided, that failure to
comply with this provision shall not affect Buyer’s right to indemnification
hereunder. Buyer shall control the contest or resolution of any Tax Claim;
provided, however, that Buyer shall obtain the prior written consent of Seller
(which consent shall not be unreasonably withheld or delayed) before entering
into any settlement of a claim or ceasing to defend such claim; and, provided
further, that Seller shall be entitled to participate in the defense of such
claim and to employ counsel of its choice for such purpose, the fees and
expenses of which separate counsel shall be borne solely by Seller.

 

45

 

 

Section 6.07 Cooperation and Exchange of Information. The Parties shall provide
each other with such cooperation and information as either of them reasonably
may request of the other in filing any Tax Return pursuant to this ARTICLE VI or
in connection with any audit or other proceeding in respect of Taxes of any
member of the Company Group. Such cooperation and information shall include
providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related work papers and documents relating to rulings or
other determinations by tax authorities. Each Party shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of any member of the Company Group for any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions except to the extent
notified by the other Party in writing of such extensions for the respective Tax
periods. Prior to transferring, destroying or discarding any Tax Returns,
schedules and work papers, records and other documents in its possession
relating to Tax matters of any member of the Company Group for any taxable
period beginning before the Closing Date, Seller or SED, on the one hand, or
Buyer or SED, on the other (as the case may be) shall provide the other Parties
with reasonable written notice and offer the other Parties the opportunity to
take custody of such materials.

 

Section 6.08 Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this ARTICLE VI shall be treated as an adjustment to the
Purchase Price by the Parties for Tax purposes, unless otherwise required by
Law.

 

Section 6.09 Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.23 and this ARTICLE VI shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days.

 

Section 6.10 Overlap. To the extent that any obligation or responsibility
pursuant to ARTICLE VIII may overlap with an obligation or responsibility
pursuant to this ARTICLE VI, the provisions of this ARTICLE VI shall govern.

 

ARTICLE VII

Conditions to closing

 

Section 7.01 Conditions to Obligations of All Parties. The obligations of each
Party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

 

(a) This Agreement and the transactions contemplated hereby shall have been
approved by the requisite vote of (i) the Board of Directors of each of DSS and
Buyer, and (ii) the stockholders of DSS at the DSS Stockholders’ Meeting.

 

(b) This Agreement and the transactions contemplated hereby shall have been
approved by the requisite vote of (i) the Board of Directors of each of SED and
Seller, (ii) the stockholder of the Seller, and (iii) the stockholders of SED at
the SED Stockholders’ Meeting.

 

(c) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

46

 

 

(d) Seller and SED shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.05, and
Buyer and DSS shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.03, in each
case, in form and substance reasonably satisfactory to Buyer and Seller, and no
such consent, authorization, order and approval shall have been revoked.

 

(e) The Certificate of Designations shall have been filed with the Secretary of
State of the State of New York.

 

Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) On or before the DSS Proxy Filing Date, Seller’s Accountants (or another
independent public accounting firm registered with the PCAOB acceptable to DSS
and Buyer in their sole discretion) shall have delivered their audit report
containing their unqualified opinion on the Annual Financial Statements and
their review report on the Interim Financial Statements in accordance with PCAOB
Auditing Standard.

 

(b) No member of the Company Group shall have any Indebtedness as of the
Closing.

 

(c) The boards of directors of DSS and Buyer shall have received a written
report from Destum Partners, Inc. (or such other independent financial advisory
firm as the boards shall determine) (the “Valuation Report”) setting forth their
determination of the fair market value of the Impact Shares (which determination
shall be conclusive for all purposes under this Agreement and the Ancillary
Documents) (the “Impact Value”), a copy of which shall be provided to Seller and
SED, and such Valuation Report has not been amended or rescinded as of the
Closing.

 

(d) Other than the representations and warranties of Seller and SED contained in
Section 3.01, Section 3.02, Section 3.03, Section 3.07(a) and Section 3.28, the
representations and warranties of Seller and SED contained in this Agreement,
the Ancillary Documents and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Company Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Company Material Adverse Effect) on and
as of the DSS Proxy Filing Date and on and as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Seller and SED contained in Section 3.01,
Section 3.02, Section 3.03, Section 3.07(a) and Section 3.28 shall be true and
correct in all respects on and as of the DSS Proxy Filing Date and on and as of
the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, the accuracy of which shall be determined as of that specified
date in all respects).

 

(e) Each of Seller and SED shall have duly performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement and each of the Ancillary Documents to be performed or complied with
by it prior to or on the Closing Date; provided, that, with respect to
agreements, covenants and conditions that are qualified by materiality, Seller
shall have performed such agreements, covenants and conditions, as so qualified,
in all respects.

 

47

 

 

(f) No Action shall have been commenced against Buyer, DSS, Seller, SED or any
member of the Company Group, which would prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Authority, and be
in effect, which restrains or prohibits any transaction contemplated hereby.

 

(g) All approvals, consents and waivers that are listed on Section 3.05 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Buyer at or prior to the Closing.

 

(h) From the date of this Agreement, there shall not have occurred any Company
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Company Material Adverse Effect.

 

(i) The Ancillary Documents shall have been executed and delivered by the
Parties thereto and true and complete copies thereof shall have been delivered
to Buyer.

 

(j) Each of Seller and SED shall have delivered to Buyer a good standing
certificate (or its equivalent) for each member of the Company Group from the
secretary of state or similar Governmental Authority of the jurisdiction under
the Laws in which such entity is organized.

 

(k) Seller shall have delivered, or caused to be delivered, to Buyer stock
certificates evidencing the Impact Shares, free and clear of Encumbrances, duly
endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank and with all required stock transfer tax stamps
affixed.

 

(l) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of each of Seller and SED, that each of the
conditions set forth in Section 7.02(a) and Section 7.02(e) have been satisfied.

 

(m) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of each of Seller and SED certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors and stockholders of Seller and SED authorizing the execution,
delivery and performance of this Agreement and the Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby.

 

(n) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of each of Seller and SED certifying the names
and signatures of the officers of Seller authorized to sign this Agreement, the
Ancillary Documents and the other documents to be delivered hereunder and
thereunder.

 

(o) Each of Seller and SED shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

48

 

 

Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) Other than the representations and warranties of Buyer and DSS contained in
Section 4.01 and Section 4.05, the representations and warranties of Buyer and
DSS contained in this Agreement, the Ancillary Documents and any certificate or
other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or DSS Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or DSS Material Adverse
Effect) on and as of the SED Circular Filing Date and on and as of the Closing
Date with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer and DSS contained in
Section 4.01 and Section 4.05 shall be true and correct in all respects on and
as of the SED Circular Filing Date and on and as of the Closing Date with the
same effect as though made at and as of such date.

 

(b) Each of Buyer and DSS shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and the each of the Ancillary Documents to be performed or complied
with by it prior to or on the Closing Date; provided, that, with respect to
agreements, covenants and conditions that are qualified by materiality, Buyer
shall have performed such agreements, covenants and conditions, as so qualified,
in all respects.

 

(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d) All approvals, consents and waivers that are listed on Section 4.03 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Seller at or prior to the Closing.

 

(e) SED shall have obtained a written opinion from an independent financial
adviser reasonably satisfactory to Buyer and DSS stating whether this Agreement
and the transactions contemplated by this Agreement are on normal commercial
terms and whether this Agreement and the transactions contemplated by this
Agreement is prejudicial to the interests of SED and its minority shareholders,
a copy of which will be provided to Buyer and DSS, and such opinion has not been
amended or rescinded as of the Closing.

 

(f) From the date of this Agreement, there shall not have occurred any DSS
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a DSS Material Adverse Effect.

 

(g) The Ancillary Documents shall have been executed and delivered by the
parties thereto and true and complete copies thereof shall have been delivered
to Seller.

 

(h) Buyer shall have delivered to Seller:

 

49

 

 

(i) a duly executed and authenticated certificate or certificates representing
the DSS Common Shares, free and clear of all Encumbrances, registered in the
name of the Seller; and

 

(ii) a duly executed and authenticated certificate or certificates representing
the DSS Preferred Shares, free and clear of all Encumbrances, registered in the
name of the Seller.

 

(i) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of each of Buyer and DSS, that each of the
conditions set forth in Section 7.03(a) and Section 7.03(b) have been satisfied.

 

(j) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of each of Buyer and DSS certifying that
attached thereto are true and complete copies of all resolutions adopted by the
boards of directors and stockholders of Buyer and of DSS authorizing the
execution, delivery and performance of this Agreement and the Ancillary
Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby
and thereby.

 

(k) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of each of Buyer and DSS certifying the names
and signatures of the officers of Buyer authorized to sign this Agreement, the
Ancillary Documents and the other documents to be delivered hereunder and
thereunder.

 

(l) Each of Buyer and DSS shall have delivered to Seller such other documents or
instruments as Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

ARTICLE VIII

Indemnification

 

Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than any
representations or warranties contained in Section 3.23 which are subject to
ARTICLE VI) shall survive the Closing and shall remain in full force and effect
until the date that is three (3) years from the Closing Date; provided, that the
representations and warranties in (a) Section 3.01, Section 3.03, Section 3.28,
Section 4.01 and Section 4.05 shall survive indefinitely, (b) Section 3.20 shall
survive for a period of five (5) years after the Closing, and (c) Section 3.22
shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) plus 60 days. All
covenants and agreements of the Parties contained herein (other than any
covenants or agreements contained in ARTICLE VI which are subject to ARTICLE VI)
shall survive the Closing indefinitely or for the period explicitly specified
therein. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of the relevant representation or warranty and such claims
shall survive until finally resolved.

 

Section 8.02 Indemnification by Seller and SED. Subject to the other terms and
conditions of this ARTICLE VIII, each of Seller and SED, jointly and severally,
shall indemnify and defend each of DSS, Buyer and their Affiliates (including
each member of the Company Group) and their respective Representatives
(collectively, the “Buyer Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees
based upon, arising out of, with respect to or by reason of:

 

50

 

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller or SED contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Seller pursuant to this Agreement (other than in
respect of Section 3.23, it being understood that the sole remedy for any such
inaccuracy in or breach thereof shall be pursuant to ARTICLE VI), as of the date
such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in ARTICLE VI, it being understood that the sole remedy for any
such breach, violation or failure shall be pursuant to ARTICLE VI); or

 

(c) any Transaction Expenses or Indebtedness of any member of the Company Group
outstanding as of the Closing.

 

Section 8.03 Indemnification by Buyer and DSS. Subject to the other terms and
conditions of this ARTICLE VIII, each of Buyer and DSS, jointly and severally,
shall indemnify and defend each of SED, Seller and their Affiliates and their
respective Representatives (collectively, the “Seller Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Seller Indemnitees based upon, arising out of, with respect to or by reason
of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than ARTICLE VI, it being
understood that the sole remedy for any such breach thereof shall be pursuant to
ARTICLE VI).

 

Section 8.04 Certain Limitations. The indemnification provided for in Section
8.02 and Section 8.03 shall be subject to the following limitations:

 

(a) Seller and SED shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $500,000 (the
“Basket”), in which event Seller shall be required to pay or be liable for all
such Losses from the first dollar. The aggregate amount of all Losses for which
Seller and SED shall be liable pursuant to Section 8.02(a) shall not exceed 100%
of the nominal value of the Purchase Price set forth in Section 2.02 (as
adjusted pursuant to Section 2.04) (the “Cap”).

 

51

 

 

(b) Buyer and DSS shall not be liable to the Seller Indemnitees for
indemnification under Section 8.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.03(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar. The aggregate amount of all Losses for which Buyer shall be liable
pursuant to Section 8.03(a) shall not exceed the Cap.

 

(c) Notwithstanding the foregoing, the limitations set forth in Section 8.04(a)
and Section 8.04(b) shall not apply to Losses based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any representation or
warranty in Section 3.01, Section 3.03, Section 3.20, Section 3.22, Section
3.28, Section 4.01 and Section 4.05.

 

(d) For purposes of this ARTICLE VIII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Company Material Adverse Effect or other similar qualification
contained in or otherwise applicable to such representation or warranty.

 

Section 8.05 Indemnification Procedures. The party making a claim under this
ARTICLE VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this ARTICLE VIII is referred to as the
“Indemnifying Party”.

 

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third-Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 10 Business Days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller or SED, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of any member of the Company Group, or (y)
seeks an injunction or other equitable relief against the Indemnified Party. In
the event that the Indemnifying Party assumes the defense of any Third Party
Claim, subject to Section 8.05(b), it shall have the right to take such action
as it deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
8.05(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and SED, on the one hand, and Buyer and DSS, on the other hand,
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available (subject to the
provisions of Section 5.05) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.

 

52

 

 

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within five Business Days
after its receipt of such notice, the Indemnified Party may continue to contest
or defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 10 Business Days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 10
Business Days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to any member of the Company Group’s premises and personnel
and the right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 10 Business Day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

 

53

 

 

(d) Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of any
member of the Company Group (including, but not limited to, any such claim in
respect of a breach of the representations and warranties in Section 3.23 hereof
or any breach or violation of or failure to fully perform any covenant,
agreement, undertaking or obligation in ARTICLE VI) shall be governed
exclusively by ARTICLE VI hereof.

 

Section 8.06 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this ARTICLE VIII, the
Indemnifying Party shall satisfy its obligations within 10 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such 10 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to but excluding the
date such payment has been made at a rate per annum equal to eight percent (8%).
Such interest shall be calculated daily on the basis of a 365/366-day year and
the actual number of days elapsed.

 

Section 8.07 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the Parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 8.08 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.

 

Section 8.09 Exclusive Remedies. Subject to Section 5.06 and Section 10.11, the
Parties acknowledge and agree that their sole and exclusive remedy with respect
to any and all claims (other than claims arising from fraud, criminal activity
or willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in ARTICLE VI and this ARTICLE VIII. In
furtherance of the foregoing, each Party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other Parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in ARTICLE VI and this ARTICLE VIII.
Nothing in this Section 8.09 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s fraudulent, criminal or intentional misconduct.

 

ARTICLE IX
Termination

 

Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by the mutual written consent of Seller and Buyer;

 

54

 

 

(b) by Buyer by written notice to Seller if:

 

(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Seller within ten
days of Seller’s receipt of written notice of such breach from Buyer; or

 

(ii) any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the date that is one hundred eighty (180) days after the date of
this Agreement, unless such failure shall be due to the failure of Buyer to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing;

 

(c) by Seller by written notice to Buyer if:

 

(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in ARTICLE VII
and such breach, inaccuracy or failure has not been cured by Buyer within ten
days of Buyer’s receipt of written notice of such breach from Seller; or

 

(ii) any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the date that is one hundred eighty (180) days after the date of
this Agreement, unless such failure shall be due to the failure of Seller to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing;

 

(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable;

 

(e) by either Buyer or Seller if the stockholders of DSS vote on, but fail to
approve, this Agreement and the transactions contemplated hereby at the DSS
Stockholders’ Meeting (as it may be adjourned and reconvened); or

 

(f) by either Buyer or Seller if the stockholders of SED vote on, but fail to
approve, this Agreement and the transactions contemplated hereby at the SED
Stockholders’ Meeting (as it may be adjourned and reconvened).

 

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any Party hereto except:

 

(a) as set forth in this ARTICLE IX and Section 5.05 and ARTICLE X hereof; and

 

55

 

 

(b) that nothing herein shall relieve any Party hereto from liability for any
willful breach of any provision hereof.

 

ARTICLE X

Miscellaneous

 

Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):

 



If to Seller:

7 Temasek Boulevard



#29-01B, Suntec Tower One



Singapore 038987



Facsimile: FAX NUMBER



E-mail: danny@sed.com.sg



Attention: Senior Vice President

    with a copy to:

Shook Lin & Bok LLP



Facsimile: [FAX NUMBER]



E-mail: [E-MAIL ADDRESS]



Attention: [ATTORNEY NAME]

    If to DSS or Buyer:

200 Canal View Blvd, Suite 300



Rochester, NY 14623



E-mail: fheuszel@dsssecure.com



Attention: Chief Executive Officer

    with a copy to:

Sichenzia Ross Ference LLP



1185 Avenue of the Americas,



37th Floor



New York, NY 10036



E-mail: dmocasio@srf.law



Attention: Darrin Ocasio

 

56

 

 

Section 10.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 10.04 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.06(e), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 10.06 Entire Agreement. This Agreement and the Ancillary Documents
constitute the sole and entire agreement of the Parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Ancillary
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 10.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
direct or indirect wholly-owned subsidiaries. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 10.08 No Third-party Beneficiaries. Except as provided in Section 6.03
and ARTICLE VIII, this Agreement is for the sole benefit of the Parties hereto
and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

57

 

 

Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE Ancillary Documents OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS] IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE Ancillary
Documents OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.10(c).

 

Section 10.11 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature page follows.]

 

58

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  SINGAPORE EDEVELOPMENT LTD.         By     Name: Chan Heng Fai, Ambrose  
Title: Executive Chairman, Executive Director and Chief Executive Officer      
  GLOBAL BIOMEDICAL PTE LTD.       By     Name: Chan Heng Fai, Ambrose   Title:
Director         DOCUMENT SECURITY SYSTEMS, INC.         By     Name: Frank D.
Heuszel   Title: Chief Executive Officer         DSS BIOHEALTH SECURITY INC.    
    By     Name: Frank D. Heuszel   Title: Director

 

59

 